Exhibit 10.1

 

EXECUTION VERSION

 

CONSOLIDATED, AMENDED AND RESTATED

HOTEL MASTER MANAGEMENT AGREEMENT

 

by and among

 

ASHFORD TRS CORPORATION
a Delaware corporation

 

and

 

RI MANCHESTER TENANT CORPORATION

a Delaware corporation

 

and

 

CY MANCHESTER TENANT CORPORATION

a Delaware corporation

 

and

 

REMINGTON LODGING & HOSPITALITY, LLC
a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

CONSOLIDATED, AMENDED AND RESTATED

7

 

 

HOTEL MASTER MANAGEMENT AGREEMENT

7

 

 

 

 

R E C I T A L S:

7

 

 

A G R E E M E N T S:

8

 

 

 

 

ARTICLE I DEFINITION OF TERMS

8

 

 

 

 

1.01

 

Definition of Terms

8

 

 

 

 

ARTICLE II TERM OF AGREEMENT

17

 

 

 

 

2.01

 

Term

17

 

 

 

 

2.02

 

Actions to be Taken upon Termination

18

 

 

 

 

2.03

 

Early Termination Rights; Liquidated Damages

20

 

 

 

 

ARTICLE III PREMISES

23

 

 

ARTICLE IV APPOINTMENT OF MANAGER

24

 

 

 

 

4.01

 

Appointment

24

 

 

 

 

4.02

 

Delegation of Authority

24

 

 

 

 

4.03

 

Contracts, Equipment Leases and Other Agreements

24

 

 

 

 

4.04

 

Alcoholic Beverage/Liquor Licensing Requirements

25

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

25

 

 

 

 

5.01

 

Lessee Representations

25

 

 

 

 

5.02

 

Manager Representations

26

 

 

 

 

ARTICLE VI OPERATION

26

 

 

 

 

6.01

 

Name of Premises; Standard of Operation

26

 

 

 

 

6.02

 

Use of Premises

27

 

 

 

 

6.03

 

Group Services

28

 

2

--------------------------------------------------------------------------------


 

6.04

 

Right to Inspect

29

 

 

 

 

ARTICLE VII WORKING CAPITAL AND INVENTORIES

29

 

 

 

 

7.01

 

Working Capital and Inventories

29

 

 

 

 

7.02

 

Fixed Asset Supplies

30

 

 

 

 

ARTICLE VIII MAINTENANCE, REPLACEMENT AND CHANGES

30

 

 

 

 

8.01

 

Routine Repairs and Maintenance

30

 

 

 

 

8.02

 

Capital Improvement Reserve

30

 

 

 

 

ARTICLE IX EMPLOYEES

32

 

 

 

 

9.01

 

Employee Hiring

32

 

 

 

 

9.02

 

Costs; Benefit Plans

33

 

 

 

 

9.03

 

Manager’s Employees

34

 

 

 

 

9.04

 

Special Projects - Corporate Employees

35

 

 

 

 

9.05

 

Termination

35

 

 

 

 

9.06

 

Employee Use of Hotel

36

 

 

 

 

9.07

 

Non-Solicitation

36

 

 

 

 

ARTICLE X BUDGET, STANDARDS AND CONTRACTS

37

 

 

 

 

10.01

 

Annual Operating Budget

37

 

 

 

 

10.02

 

Budget Approval

37

 

 

 

 

10.03

 

Operation Pending Approval

38

 

 

 

 

10.04

 

Budget Meetings

38

 

 

 

 

ARTICLE XI OPERATING DISTRIBUTIONS

38

 

 

 

 

11.01

 

Management Fee

38

 

 

 

 

11.02

 

Accounting and Interim Payment

39

 

 

 

 

ARTICLE XII INSURANCE

39

 

 

 

 

12.01

 

Insurance

39

 

3

--------------------------------------------------------------------------------


 

12.02

 

Replacement Cost

41

 

 

 

 

12.03

 

Increase in Limits

41

 

 

 

 

12.04

 

Blanket Policy

41

 

 

 

 

12.05

 

Costs and Expenses

41

 

 

 

 

12.06

 

Policies and Endorsements

42

 

 

 

 

12.07

 

Termination

42

 

 

 

 

ARTICLE XIII TAXES AND DEBT SERVICE

42

 

 

 

 

13.01

 

Taxes

42

 

 

 

 

13.02

 

Debt Service; Ground Lease Payments

43

 

 

 

 

ARTICLE XIV BANK ACCOUNTS

43

 

 

ARTICLE XV ACCOUNTING SYSTEM

44

 

 

 

 

15.01

 

Books and Records

44

 

 

 

 

15.02

 

Monthly Financial Statements

45

 

 

 

 

15.03

 

Annual Financial Statements

45

 

 

 

 

ARTICLE XVI PAYMENT BY LESSEE

45

 

 

 

 

16.01

 

Payment of Base Management Fee

45

 

 

 

 

16.02

 

Distributions

45

 

 

 

 

16.03

 

Payment Option

46

 

 

 

 

ARTICLE XVII RELATIONSHIP AND AUTHORITY

47

 

 

ARTICLE XVIII DAMAGE, CONDEMNATION AND FORCE MAJEURE

47

 

 

 

 

18.01

 

Damage and Repair

47

 

 

 

 

18.02

 

Condemnation

48

 

 

 

 

18.03

 

Force Majeure

48

 

 

 

 

18.04

 

Liquidated Damages if Casualty

48

 

 

 

 

18.05

 

No Liquidated Damages if Condemnation or Force Majeure

49

 

4

--------------------------------------------------------------------------------


 

ARTICLE XIX DEFAULT AND TERMINATION

49

 

 

 

 

19.01

 

Events of Default

49

 

 

 

 

19.02

 

Consequence of Default

50

 

 

 

 

ARTICLE XX WAIVER AND INVALIDITY

50

 

 

 

 

20.01

 

Waiver

50

 

 

 

 

20.02

 

Partial Invalidity

50

 

 

 

 

ARTICLE XXI ASSIGNMENT

51

 

 

ARTICLE XXII NOTICES

51

 

 

ARTICLE XXIII SUBORDINATION; NON-DISTURBANCE

52

 

 

 

 

23.01

 

Subordination

52

 

 

 

 

23.02

 

Non-Disturbance Agreement

53

 

 

 

 

ARTICLE XXIV PROPRIETARY MARKS; INTELLECTUAL PROPERTY

53

 

 

 

 

24.01

 

Proprietary Marks

53

 

 

 

 

24.02

 

Computer Software and Equipment

53

 

 

 

 

24.03

 

Intellectual Property

54

 

 

 

 

24.04

 

Books and Records

54

 

 

 

 

ARTICLE XXV INDEMNIFICATION

54

 

 

 

 

25.01

 

Manager Indemnity

54

 

 

 

 

25.02

 

Lessee Indemnity

55

 

 

 

 

25.03

 

Indemnification Procedure

55

 

 

 

 

25.04

 

Survival

56

 

 

 

 

25.05

 

No Successor Liability

56

 

 

 

 

ARTICLE XXVI NEW HOTELS

56

 

 

ARTICLE XXVII GOVERNING; LAW VENUE

56

 

 

ARTICLE XXVIII MISCELLANEOUS

57

 

5

--------------------------------------------------------------------------------


 

28.01

 

Rights to Make Agreement

57

 

 

 

 

28.02

 

Agency

57

 

 

 

 

28.03

 

Failure to Perform

57

 

 

 

 

28.04

 

Headings

57

 

 

 

 

28.05

 

Attorneys’ Fees and Costs

57

 

 

 

 

28.06

 

Entire Agreement

58

 

 

 

 

28.07

 

Consents

58

 

 

 

 

28.08

 

Eligible Independent Contractor

58

 

 

 

 

28.09

 

Environmental Matters

59

 

 

 

 

28.10

 

Equity and Debt Offerings

59

 

 

 

 

28.11

 

Estoppel Certificates

60

 

 

 

 

28.12

 

Confidentiality

60

 

 

 

 

28.13

 

Modification

60

 

 

 

 

28.14

 

Counterparts

61

 

6

--------------------------------------------------------------------------------


 

CONSOLIDATED, AMENDED AND RESTATED

HOTEL MASTER MANAGEMENT AGREEMENT

 

THIS CONSOLIDATED, AMENDED AND RESTATED HOTEL MASTER MANAGEMENT AGREEMENT is
made and entered into on this 8th day of August, 2018, by and among ASHFORD TRS
CORPORATION, a Delaware corporation, RI MANCHESTER TENANT CORPORATION, a
Delaware corporation, and CY MANCHESTER TENANT CORPORATION, a Delaware
corporation (together with any taxable REIT subsidiaries of the Partnership
hereafter existing, hereinafter referred to as “Lessee”), REMINGTON LODGING &
HOSPITALITY, LLC, a Delaware limited liability company (hereinafter referred to
as “Manager”), and for the limited purposes of Article VIII herein, the
Landlords (defined below).

 

R E C I T A L S:

 

1.                                      Prior to the date hereof, Manager and/or
its affiliates has both managed and operated certain hotels and provided project
management services pursuant to (a) that certain Hotel Master Management
Agreement, dated August 29, 2003, by and between Remington Lodging &
Hospitality, L.P. and Ashford TRS Corporation, as amended by the First Amendment
to Hotel Master Management Agreement, dated November 19, 2013, by and between
Ashford TRS Corporation and Manager (the “2003 Management Agreement”), (b) that
certain Hotel Management Agreement, dated August 29th, 2003, by and between
Remington Lodging & Hospitality, L.P. and Ashford TRS Corporation with respect
to the Embassy Suites Las Vegas hotel (the “Las Vegas Management Agreement”),
and (c) that certain Hotel Master Management Agreement, dated effective as of
September 29, 2006, by and between Ashford TRS Corporation and Remington
Management, L.P., as amended by the First Amendment to Hotel Master Management
Agreement, dated November 19, 2013, by and between Ashford TRS Corporation and
Manager (the “2006 Management Agreement” and, collectively, the “Existing
Agreement”).

 

2.                                      Concurrently with the execution of this
Agreement, Manager and Project Management LLC are executing that certain PM
Formation Agreement, dated as of the date hereof, by and among Manager, Project
Management LLC and certain other parties (the “PM Formation Agreement”),
pursuant to which the Project Management Business (within the meaning of the PM
Formation Agreement) conducted by Manager and certain of its affiliates is being
transferred to Project Management LLC.

 

3.                                      It is desired that the Existing
Agreement be split into this Agreement and a separate agreement with respect to
the Project Management Business (without materially altering the collective
terms thereof) solely in order to effect the transfer of the Project Management
Business to Project Management LLC.

 

4.                                      In accordance with the foregoing, this
Agreement consolidates, amends and restates in its entirety the 2003 Management
Agreement, the Las Vegas Management Agreement and the 2006 Management Agreement,
and   any Addenda entered into prior to the date hereof pursuant to the 2003
Management Agreement or the 2006 Management Agreement shall be deemed to be
Addenda to this Agreement.

 

7

--------------------------------------------------------------------------------


 

A G R E E M E N T S:

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE I
DEFINITION OF TERMS

 

1.01                        Definition of Terms.  The following terms when used
in this Agreement shall have the meanings indicated below.

 

“Accounting Period” shall mean a calendar month.

 

“Addendum” shall have the meaning as set forth in Article XXVI.

 

“Agreement” shall mean this Consolidated, Amended and Restated Hotel Master
Management Agreement, and all amendments, modifications, supplements,
consolidations, extensions and revisions to this Consolidated, Amended and
Restated Hotel Master Management Agreement approved by Lessee and Manager in
accordance with the provisions hereof.

 

“AHT” means Ashford Hospitality Trust, Inc., a Maryland corporation.

 

“Annual Operating Budget” shall have the meaning as set forth in Section 10.01.

 

“AOB Objection Notice” shall have the meaning as set forth in Section 10.02.

 

“Applicable Standards” shall mean standards of operation for the Premises which
are (a) in accordance with the requirements of the applicable Franchise
Agreement, this Agreement and all CCRs affecting the Premises and of which true
and complete copies have been made available by Lessee to Manager, (b) in
accordance with applicable Legal Requirements, (c) in accordance with the terms
and conditions of any Hotel Mortgage or Ground Lease to the extent not otherwise
inconsistent with the terms of this Agreement (to the extent Lessee has made
available to Manager true and complete copies of the applicable loan documents
relating to any such Hotel Mortgage and/or the Ground Leases), (d) in accordance
with the Leases (to the extent Lessee has made available to Manager a true and
complete copy thereof), (e) in accordance with the requirements of any carrier
having insurance on the Hotel or any part thereof (to the extent Manager has
been given written notice of such requirements or policies and/or has
coordinated same on behalf of Lessee), and (f) in accordance with the
requirements of Section 856(d)(9)(D) of the Code for qualifying each Hotel as a
Qualified Lodging Facility.

 

“Base Management Fee” shall have the meaning as set forth in Section 11.01A.

 

“Benefit Plans” shall have the meaning as set forth in Section 9.02.

 

“Black-Scholes Amount” shall have the meaning as set forth in Section 16.03B.

 

8

--------------------------------------------------------------------------------


 

“Black-Scholes Model” shall have the meaning as set forth in Section 16.03B.

 

“Business Day” shall mean any day excluding (i) Saturday, (ii) Sunday, (iii) any
day which is a legal holiday under the laws of the States of New York, Maryland
or Texas, and (iv) any day on which banking institutions located in such states
are generally not open for the conduct of regular business.

 

“Budgeted HP” shall mean the House Profit as set forth in the Annual Operating
Budget for the applicable Fiscal Year, as approved by Lessee and Manager
pursuant to Article X hereof.

 

“CCRs” shall mean those certain restrictive covenants encumbering the Premises
recorded in the real property records of the county where such premises are
located, as described in the owner policies of title insurance relating to such
premises, a copy of which are acknowledged received by the Manager.

 

“Capital Improvement Budget” shall have the meaning as set forth in
Section 8.02E.

 

“Cash Management Agreements” shall mean agreements, if any, entered into by
Lessee, Landlord and a Holder for the collection and disbursement of any Gross
Revenues, Deductions, Management Fees or excess Working Capital with respect to
the applicable Premises, which constitute a part of the loan documents executed
and delivered in connection with any Hotel Mortgage by Landlord.

 

“Capital Improvement Reserve” shall have the meaning as set forth in
Section 8.02A.

 

“CIB Objection Notice” shall have the meaning as set forth in Section 8.02E.

 

“CPI” means the Consumer Price Index, published for all Urban Consumers for the
U.S. City Average for All Items, 1982-84=100 issued by the Bureau of Labor
Statistics of the United States Department of Labor, as published in the Wall
Street Journal.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Commencement Date” shall have the meaning as set forth in Section 2.01.

 

“Competitive Set” shall mean, for each Hotel, the hotels situated in the same
market segment as such Hotel as noted on Schedule 1 to the applicable Addendum
for such Hotel, which competitive set shall include such Hotel.  The Competitive
Set may be changed from time to time by mutual agreement of Lessee and Manager
to reasonably and accurately reflect a set within the market of such Hotel that
is comparable in rate quality and in operation to such Hotel and directly
competitive with such Hotel.  The requirements for the Competitive Set are not
applicable to any of the Hotels until after the expiration of the base 10 year
term of this Agreement.

 

9

--------------------------------------------------------------------------------


 

“Contract(s)” shall have the meaning as set forth in Section 4.03.

 

“Debt Service” shall mean actual scheduled payments of principal and interest,
including accrued and cumulative interest, payable by a Landlord with respect to
any Hotel Mortgage.

 

“Deductions” shall mean the following matters:

 

1.              Employee Costs and Expenses (including, Employee Claims but
excluding Excluded Employee Claims);

 

2.              Administrative and general expenses and the cost of advertising
and business promotion, heat, light, power, communications (i.e., telephone,
fax, cable service and internet) and other utilities and routine repairs,
maintenance and minor alterations pertaining to the Premises;

 

3.              The cost of replacing, maintaining or replenishing Inventories
and Fixed Asset Supplies consumed in the operation of the Premises;

 

4.              A reasonable reserve for uncollectible accounts receivable as
reasonably determined by Manager and approved by Lessee (such approval not to be
unreasonably withheld);

 

5.              All costs and fees of independent accountants, attorneys or
other third parties who perform services related to the Hotel or the operation
thereof, including, without limitation, an allocation of costs of Manager’s
in-house corporate counsel who performs legal services directly for the benefit
of the Hotels to be allocated on a fair and equitable cost basis as reasonably
determined by Manager and approved by Lessee (such approval not to be
unreasonably withheld);

 

6.              The cost and expense of non-routine technical consultants and
operational experts for specialized services in connection with the Premises,
including, without limitation, an allocation of costs of Manager’s corporate
staff who may perform special services directly related to the Hotels such as
sales and marketing, revenue management, training, property tax services,
federal, state and/or local tax services, recruiting, and similar functions or
services as set forth in Section 9.04, to be allocated on a fair and equitable
cost basis as reasonably determined by Manager and approved by Lessee (such
approval not to be unreasonably withheld);

 

7.              Insurance costs and expenses as provided in Article XII;

 

8.              Real estate and personal property taxes levied or assessed
against the Premises by duly authorized taxing authorities and such other taxes,
if any, payable by or assessed against Manager or the Premises related to the
operation and/or ownership of the Premises;

 

10

--------------------------------------------------------------------------------


 

9.              Franchise fees, royalties, license fees, or compensation or
consideration paid or payable to the Franchisor (as hereinafter defined), or any
successor Franchisor, pursuant to a Franchise Agreement (as hereinafter
defined);

 

10.       The Premises’ allocable share of the actual costs and expenses
incurred by Manager in providing Group Services as provided in Section 6.03
hereof;

 

11.       The Management Fee;

 

12.       Rental payments made under equipment leases; and

 

13.       Other expenses incurred in connection with the maintenance or
operation of the Premises not expressly set forth above and authorized pursuant
to this Agreement.

 

Deductions shall not include: (a) depreciation and amortization, (b) Debt
Service, (c) Ground Lease Payments, or (d) payments allocated or made to the
Capital Improvement Reserve.

 

“Designated Fees” shall have the meaning as set forth in Section 16.03.

 

“Effective Date” shall mean the date this Agreement is fully executed and
delivered.

 

“Eligible Independent Contractor” shall have the meaning as set forth in
Section 28.08.

 

“Emergency Expenses” shall mean any expenses, regardless of amount, which, in
Manager’s reasonable judgment, are immediately necessary to protect the physical
integrity or lawful operation of the Hotel or the health or safety of its
occupants.

 

“Employee Claims” shall mean any claims (including all fines, judgments,
penalties, costs, litigation and/or arbitration expenses, attorneys’ fees and
expenses, and costs of settlement with respect to any such claim) made by or in
respect of an employee or potential hire of Manager against Manager and/or
Lessee which are based on a violation or alleged violation of the Employment
Laws or alleged contractual obligations.

 

“Employee Costs and Expenses” shall have the meaning as set forth in
Section 9.03.

 

“Employee Related Termination Costs” shall have the meaning as set forth in
Section 9.05.

 

“Employment Laws” shall mean all applicable federal, state and local laws
(including, without limitation, any statutes, regulations, ordinances or common
laws) regarding the employment, hiring or discharge of persons.

 

“Event(s) of Default” shall have the meaning set forth in Article XIX.

 

11

--------------------------------------------------------------------------------


 

“Excluded Employee Claims” shall mean any Employee Claims (a) to the extent
attributable to a substantial violation by Manager of Employment Laws, or
(b) which do not arise from an isolated act of an individual employee but rather
is the direct result of corporate policies of Manager which either encourage or
fail to discourage the conduct from which such Employee Claim arises.

 

“Executive Employees” shall mean each member of the senior executive or Premises
level staff and each department head of the Hotel.

 

“Expiration Date” shall have the meaning as set forth in Section 2.01.

 

“FF&E” shall have the meaning as set forth in Section 8.02(E).

 

“Fiscal Year” shall mean the twelve (12) month calendar year ending December 31,
except that the first Fiscal Year and last Fiscal Year of the term of this
Agreement may not be full calendar years.

 

“Fixed Asset Supplies” shall mean supply items included within “Property and
Equipment” under the Uniform System of Accounts, including linen, china,
glassware, silver, uniforms, and similar items.

 

“Force Majeure” shall mean any act of God (including adverse weather
conditions); act of the state or federal government in its sovereign or
contractual capacity; war; civil disturbance, riot or mob violence; terrorism;
earthquake, flood, fire or other casualty; epidemic; quarantine restriction;
labor strikes or lock out; freight embargo; civil disturbance; or similar causes
beyond the reasonable control of Manager.

 

“Franchisor” shall mean the franchisors and any successor franchisors selected
by Lessee (subject to the terms of the Leases) identified on Exhibit “C” to the
applicable Addendum for the Hotel.

 

“Franchise Agreement” shall mean any license agreements between a Franchisor and
Lessee and/or Landlord, as applicable, as such license agreements are amended
from time to time, and any other contract hereafter entered into between Lessee
and/or Landlord, as applicable, and such Franchisor pertaining to the name and
operating procedures, systems and standards, as described on Exhibit “C” to the
applicable Addendum for the Hotel.

 

“full replacement cost” shall have the meaning as set forth in Section 12.02.

 

“GAAP” shall mean generally accepted accounting principles consistently applied
as recognized by the accounting industry and standards within the United States.

 

“General Manager” or “General Managers” shall have the meanings as set forth in
Section 9.07.

 

12

--------------------------------------------------------------------------------


 

“Gross Operating Profit” shall mean the actual gross operating profit of the
Premises determined generally in accordance with the Uniform System of Accounts,
consistently applied and consistent with the determination thereof in the Annual
Operating Budget.

 

“Gross Operating Profit Margin” shall mean for any applicable Fiscal Year, the
quotient expressed as a percentage, (i) the numerator of which is the Gross
Operating Profit, and (ii) the denominator of which is Gross Revenues.

 

“Gross Revenues” shall mean all revenues and receipts of every kind received
from operating the Premises and all departments and parts thereof, including but
not limited to, income from both cash and credit transactions, income from the
rental of rooms, stores, offices, banquet rooms, conference rooms, exhibits or
sale space of every kind, license, lease and concession fees and rentals (not
including gross receipts of licensees, lessees and  concessionaires), vending
machines, health club membership fees, food and beverage sales, wholesale and
retail sales of merchandise, service charges, and proceeds, if any, from
business interruption or other loss of income insurance; provided, however,
Gross Revenues shall not include (a) gratuities to the Premises’ employees,
(b) federal, state or municipal excise, sales or use taxes or similar
impositions collected directly from customers, patrons or guests or included as
part of the sales prices of any goods or services paid over to federal, state or
municipal governments, (c) property insurance or condemnation proceeds
(excluding proceeds from business interruption or other loss of income
coverage), (d) proceeds from the sale or refinance of assets other than sales in
the ordinary course of business, (e) funds furnished by the Lessee,
(f) judgments and awards other than for lost business, (g) the amount of all
credits, rebates or refunds (which shall be deductions from Gross Revenues) to
customers, patrons or guests, (h) receipts of licensees, concessionaires, and
tenants, (i) payments received at any of the Hotels for hotel accommodations,
goods or services to be provided at other hotels, although arranged by, for or
on behalf of Manager; (j) the value of complimentary rooms, food and beverages,
(k) interest income, (l) lease security deposits, and (m) items constituting
“allowances” under the Uniform System of Accounts.

 

“Ground Lease Payments” shall mean payments due under any Ground Lease and
payable by Landlord thereunder.

 

“Ground Lease” shall mean any ground lease agreements relating to the Hotel,
executed by Landlord with any third party landlords.

 

“Group Services” shall have the meaning as set forth in Section 6.03.

 

“Holder” shall mean the holder of any Hotel Mortgage and the indebtedness
secured thereby, and such holder’s successors and assigns.

 

“Hotel” shall mean the hotel or motel property owned or leased by Lessee and
managed by Manager pursuant to this Agreement or an Addendum.

 

“Hotel Mortgage” shall mean, collectively, any mortgage or deed of trust
hereafter from time to time, encumbering all or any portion of the Premises (or
the leasehold interest therein), together with all other instruments evidencing
or securing payment of the

 

13

--------------------------------------------------------------------------------


 

indebtedness secured by such mortgage or deed of trust and all amendments,
modifications, supplements, extensions and revisions of such mortgage, deed of
trust, and other instruments.

 

“Hotel’s REVPAR Yield Penetration” shall mean, for a Hotel for any applicable
Fiscal Year, (i) such Hotel’s actual occupancy rate multiplied by the actual
average daily rate, divided by (ii) the Competitive Set’s occupancy rate
multiplied by the Competitive Set’s average daily rate for the same Fiscal
Period.  The determination of the Competitive Set’s occupancy and rate shall be
made by reference to the Smith Travel Research reports or its successor or
comparable market research reports prepared by another nationally recognized
hospitality firm reasonably acceptable to Lessee and Manager.

 

“House Profit” shall mean the actual house profit of the Premises determined
generally in accordance with the Uniform System of Accounts, consistently
applied and consistent with the determination thereof in the Annual Operating
Budget.

 

“HP Test” shall have the meaning as set forth in Section 11.01B.

 

“Incentive Fee” shall have the meaning as set forth in Section 11.01B.

 

“Indemnifying Party” shall have the meaning as set forth in Section 25.03.

 

“Independent Directors” shall mean those directors of AHT who are “independent”
within the meaning of the rules of the New York Stock Exchange or such other
national securities exchange or interdealer quotation system on which AHT’s
common stock is then principally traded.

 

“Intellectual Property” shall have the meaning as set forth in Section 24.03.

 

“Inventories” shall mean “Inventories” as defined in the Uniform System of
Accounts, such as provisions in storerooms, refrigerators, pantries and
kitchens, beverages in wine cellars and bars, other merchandise intended for
sale, fuel, mechanical supplies, stationery, and other supplies and similar
items.

 

“issuing party” shall have the meaning as set forth in Section 28.10.

 

“Key Employees” shall have the meaning as set forth in Section 9.07.

 

“Landlords” shall mean the landlords under the Leases.

 

“Leases” shall mean any lease agreements as amended, modified, supplemented, and
extended from time to time, executed by Lessee as tenant and the Landlords, as
described on Exhibit “B” attached to an Addendum.

 

“Legal Requirements” shall mean all laws, statutes, ordinances, orders, rules,
regulations, permits, licenses, authorizations, directions and requirements of
all governments and governmental authorities, which now or hereafter may be
applicable to the Premises and the operation of the Hotels.

 

14

--------------------------------------------------------------------------------


 

“Lessee” shall have the meaning as set forth in the introductory paragraph of
this Agreement, and shall include each New Lessee, as that term is defined in
the Addendum for each Hotel.

 

“Management Fee” shall collectively mean the Base Management Fee, the Incentive
Fee, and any other fees payable to Manager pursuant to the terms of this
Agreement.

 

“Manager” shall have the meaning as set forth in the introductory paragraph of
this Agreement.

 

“Manager Affiliate Entity” shall have the meaning as set forth in Article XXI.

 

“Mutual Exclusivity Agreement” shall mean that certain Amended and Restated
Mutual Exclusivity Agreement dated the date hereof among the Partnership, AHT,
Manager and Monty J. Bennett.

 

“Necessary Expenses” shall mean any expenses, regardless of amount, which are
necessary for the continued operation of the Hotel in accordance with Legal
Requirements and the Applicable Standards and which are not within the
reasonable control of Manager (including, but not limited to those for taxes,
utility charges, approved leases and contracts, licensing and permits).

 

“Net Operating Income” shall be equal to Gross Operating Profit less (i) all
amounts to be paid or credited to the Capital Improvement Reserve, and
(ii) Rental Payments to the extent that such rental payments are not properly
chargeable as an operating expense.

 

“Non-Disturbance Agreement” means an agreement, in recordable form in the
jurisdiction in which a Hotel is located, executed and delivered by the Holder
of a Hotel Mortgage or a Landlord, as applicable, (which agreement shall by its
terms be binding upon all assignees of such lender or landlord and upon any
individual or entity that acquires title to or possession of a Hotel (referred
to as a “Subsequent Owner”), for the benefit of Manager, pursuant to which, in
the event such holder (or its assignee) or landlord (or its assignee) or any
Subsequent Owner comes into possession of or acquires title to a Hotel, such
holder (and its assignee) or landlord (or its assignee) and all Subsequent
Owners shall (x) recognize Manager’s rights under this Agreement, and (y) shall
not name Manager as a party in any foreclosure action or proceeding, and
(z) shall not disturb Manager in its right to continue to manage the Hotels
pursuant to this Agreement; provided, however, that at such time, (i) this
Agreement has not expired or otherwise been earlier terminated in accordance
with its terms, and (ii) there are no outstanding Events of Default by Manager,
and (iii) no material event has occurred and no material condition exists which,
after notice or the passage of time or both, would entitle Lessee to terminate
this Agreement.

 

“non-issuing party” shall have the meaning as set forth in Section 28.10.

 

“Notice” shall have the meaning as set forth in Article XXII.

 

“Operating Account” shall have the meaning as set forth in Article XIV.

 

15

--------------------------------------------------------------------------------


 

“Partnership” means Ashford Hospitality Limited Partnership, a Delaware limited
partnership.

 

“Payment Option Request” shall have the meaning as set forth in Section 16.03.

 

“Performance Cure Period” shall have the meaning as set forth in
Section 2.03(b)(i)(2).

 

“Performance Failure” shall have the meaning as set forth in
Section 2.03(b)(i)(1).

 

“Performance Test” shall have the meaning as defined in Section 2.03(b)(i).

 

“Predecessor Manager” shall have the meaning as set forth in Section 25.05.

 

“Premises” shall mean, as to each Hotel, the Lessee’s fee interest in such Hotel
and Site (if there is no Lease), or leasehold interest in such Hotel and Site
pursuant to the terms and conditions of the applicable Lease.

 

“Prime Rate” shall have the meaning as set forth in Section 28.03.

 

“Project Management Agreement” shall have the meaning as set forth in
Section 4.01.

 

“Property Service Account” shall have the meaning as set forth in Section 13.02.

 

“Proprietary Marks” shall have the meaning as set forth in Section 24.01.

 

“Prospectus” shall have the meaning as set forth in Section 28.10.

 

“Qualified Lodging Facility” shall mean a “qualified lodging facility” as
defined in Section 856(d)(9)(D) of the Code and means a “Lodging Facility”
(defined below), unless wagering activities are conducted at or in connection
with such facility by any person who is engaged in the business of accepting
wagers and who is legally authorized to engage in such business at or in
connection with such facility.  A “Lodging Facility” is a hotel, motel or other
establishment more than one-half of the dwelling units in which are used on a
transient basis, and includes customary amenities and facilities operated as
part of, or associated with, the lodging facility so long as such amenities and
facilities are customary for other properties of a comparable size and class
owned by other owners unrelated to AHT.

 

“Reasonable Working Capital” shall have the meaning as set forth in
Section 16.02.

 

“Related Person” shall have the meaning as set forth in Section 28.08(e).

 

“Rental Payments” shall mean rental payments made under equipment leases
permitted pursuant to the terms of this Agreement.

 

16

--------------------------------------------------------------------------------


 

“REVPAR” shall mean the revenue per available room, determined by taking the
actual occupancy rate of the applicable hotel and multiplying such rate by the
actual average daily rate of such hotel.

 

“Sale” shall mean any sale, assignment, transfer or other disposition, for value
or otherwise, voluntary or involuntary of Landlord’s title (whether fee or
leasehold) in the Hotel, or of a controlling interest therein, other than a
collateral assignment intended to provide security for a loan, and shall include
any such disposition through the disposition of the ownership interests in the
entity that holds such title and any lease or sublease of the Hotel.

 

“Site” shall mean, as to a Hotel, those certain tracts or parcels of land
described in “Exhibit B-1” attached to the applicable Addendum.

 

“Software” shall have the meaning as set forth in Section 24.02.

 

“Strike Price” shall have the meaning as set forth in Section 16.03.

 

“Subject Hotel” shall have the meaning set forth in Section 2.03(b)(i).

 

“Targeted REVPAR Yield Penetration” shall mean, as to a Hotel, 80%.

 

“Term” shall mean, as to the Hotel, the contractual duration of this Agreement
for the Hotel, as defined in Section 2.01.

 

“Termination” shall mean the expiration or sooner cessation of this Agreement as
to a Hotel.

 

“Termination Date” shall have the meaning as set forth in Section 2.01.

 

“Uniform System of Accounts” shall mean the Uniform System of Accounts for the
Lodging Industry, 9th Revised Edition, as may be modified from time to time by
the International Association of Hospitality Accountants.

 

“Unrelated Person” shall have the meaning as set forth in Section 28.08(e).

 

“Working Capital” shall mean the amounts by which current assets exceed current
liabilities as defined by the Uniform System of Accounts which are reasonably
necessary for the day-to-day operation of the Premises’ business, including,
without limitation, the excess of change and petty cash funds, operating bank
accounts, receivables, prepaid expenses and funds required to maintain
Inventories, over the amount of accounts payable and accrued current
liabilities.

 

ARTICLE II
TERM OF AGREEMENT

 

2.01                        Term.  The term (“Term”) of this Agreement shall
commence for each Hotel on the “Commencement Date” as noted on Exhibit “A” of
the Addendum for such Hotel, and,

 

17

--------------------------------------------------------------------------------


 

unless sooner terminated as herein provided, shall continue until the
“Termination Date.”  For purposes of this Agreement, the “Termination Date” for
each Hotel shall be the earlier to occur of (i) the Expiration Date applicable
to such Hotel, (ii) termination at the option of Lessee in connection with the
bona fide Sale of the Hotel by Landlord or Lessee to an unaffiliated third party
as provided in and subject to the terms of Section 2.03(a) hereof,
(iii) termination at the option of Lessee after the Performance Test has not
been satisfied pursuant to and subject to the terms and conditions of
Section 2.03(b) below, (iv) termination at the option of Lessee for convenience
pursuant to and subject to the terms and conditions of Section 2.03(c) below, or
(v) termination by either Lessee or Manager pursuant to Article XVIII hereof in
connection with a condemnation, casualty or Force Majeure, subject to the terms
thereof.  The “Expiration Date” with respect to a Hotel shall mean the
10th anniversary of the Commencement Date applicable to such Hotel, provided
that such initial 10-year term may thereafter be renewed by Manager, at its
option, on the same terms and conditions contained herein, for three
(3) successive periods of seven (7) Fiscal Years each, and thereafter, for a
final period of four (4) Fiscal Years; and provided further, that at the time of
exercise of any such option to renew, an Event of Default by Manager does not
then exist beyond any applicable grace or cure period.  If at any time of the
exercise of any renewal period, Manager is then in default under this Agreement,
then the exercise of the renewal option will be conditional on timely cure of
such default, and if such default is not timely cured, then Lessee may terminate
this Agreement regardless of the exercise of such renewal period and without the
payment of any fee or liquidated damages.  If Manager desires to exercise any
such option to renew, it shall give Lessee Notice to that effect not less than
ninety (90) days prior to the expiration of the then current Term. 
Notwithstanding the expiration or earlier termination of the Term, Lessee and
Manager agree that the obligations of Lessee to pay, remit,  reimburse and to
otherwise indemnify Manager for any and all expenses and fees incurred or
accrued by Manager pursuant to the provisions of this Agreement prior to the
expiration or earlier termination of the Term (or actually incurred by Manager
after the termination) shall survive Termination, provided such expenses and
fees have been incurred consistent with the then current terms of this Agreement
and the applicable Annual Operating Budget, including, without limitation but
only to the extent so consistent, all costs, expenses and liabilities arising
from the termination of the Premises’ employees such as accrued vacation and
sick leave, severance pay and other accrued benefits, employer liabilities
pursuant to the Consolidated Omnibus Budget Reconciliation Act and employer
liabilities pursuant to the Worker Adjustment and Retraining Notification Act. 
In addition, subject to Section 19.02 below and the foregoing sentence, upon
Termination of this Agreement as to a Hotel, Lessee and Manager shall have no
further obligations to one another pursuant to this Agreement with respect to
such Hotel, except that Section 2.02, obligations to make payments under
Section 2.03 or Section 9.05, Section 9.07, the last sentence of Section 15.01,
obligations to make payments of termination fees pursuant to Article XVIII,
Article XXIV, Article XXV, Article XXVII and Section 28.12 shall survive
Termination.

 

2.02                        Actions to be Taken upon Termination.  Upon a
Termination of this Agreement as to a Hotel, the following shall be applicable:

 

A.                                    Manager shall, within forty-five (45) days
after Termination of this Agreement as to a Hotel, prepare and deliver to Lessee
a final accounting statement with respect to the Hotel, in form and substance
consistent with the statements

 

18

--------------------------------------------------------------------------------


 

provided pursuant to Section 15.02, along with a statement of any sums due from
Lessee to Manager pursuant hereto, dated as of the date of Termination.  Within
thirty (30) days after the receipt by Lessee of such final accounting statement,
the parties will make whatever cash adjustments are necessary pursuant to such
final statement.  The cost of preparing such final accounting statement shall be
a Deduction.  Manager and Lessee acknowledge that there may be certain
adjustments for which the necessary information will not be available at the
time of such final accounting, and the parties agree to readjust such amounts
and make the necessary cash adjustments when such information becomes available.

 

B.                                    As of the date of the final accounting
referred to in subsection A above, Manager shall release and transfer to Lessee
any of Lessee’s funds which are held or controlled by Manager with respect to
the Hotel, with the exception of funds to be held in escrow pursuant to
Section 9.05 and Section 12.07.  During the period between the date of
Termination and the date of such final accounting, Manager shall pay (or reserve
against) all Deductions which accrued (but were not paid) prior to the date of
Termination, using for such purpose any Gross Revenues which accrued prior to
the date of Termination.

 

C.                                    Manager shall make available to Lessee
such books and records respecting the Hotel (including those from prior years,
subject to Manager’s reasonable records retention policies) as will be needed by
Lessee to prepare the accounting statements, in accordance with the Uniform 
System of Accounts, for the Hotel for the year in which the Termination occurs
and for any subsequent year.  Such books and records shall not include:
(i) employee records which must remain confidential pursuant to either Legal
Requirements or confidentiality agreements, or (ii) any Intellectual Property.

 

D.                                    Manager shall (to the extent permitted by
Legal Requirements) assign to Lessee, or to any other manager employed by Lessee
to operate and manage the Hotel, all operating licenses for the Hotel which have
been issued in Manager’s name; provided that if Manager has expended any of its
own funds in the acquisition of any of such licenses, Lessee shall reimburse
Manager therefor if it has not done so already.

 

E.                                     Lessee agrees that hotel reservations and
any and all contracts made in connection with hotel convention, banquet or other
group services made by Manager in the ordinary and normal course of business
consistent with this Agreement, for dates subsequent to the date of Termination
and at rates prevailing for such reservations at the time they were made, shall
be honored and remain in effect after Termination of this Agreement.

 

F.                                      Manager shall cooperate with the new
operator of the Hotel as to effect a smooth transition and shall peacefully
vacate and surrender the Hotel to Lessee.

 

19

--------------------------------------------------------------------------------


 

G.                                    Manager and Lessee agree to use best
efforts to resolve any disputes amicably and promptly under this Section 2.02 to
effect a smooth transition of the Hotel to Lessee and/or Lessee’s new manager.

 

2.03                        Early Termination Rights; Liquidated Damages.

 

(a)         Termination Upon Sale.  Upon Notice to Manager, Lessee shall have
the option to terminate this Agreement with respect to one, more or all of the
Hotels effective as of the closing of the Sale of such Hotel(s) to a third
party.  Such Notice shall be given at least forty-five (45) days’ in advance
(unless otherwise required by Legal Requirements, in which case Lessee shall
provide such additional notice in order to comply with such Legal Requirements)
and shall inform Manager of the identity of the contract purchaser.  Manager, at
its election, may offer to provide management services to such contract
purchaser after the closing of the sale.  Lessee shall, in connection with such
Sale, by a separate document reasonably acceptable to Lessee and Manager,
indemnify and save Manager harmless against any and all losses, costs, damages,
liabilities and court costs, claims and expenses, including, without limitation,
reasonable attorneys’ fees arising or resulting from the failure of Lessee or
such prospective purchaser to provide any of the services contracted for in
connection with the business booked for such Hotel(s) to, and including, the
date of such Termination, in accordance with the terms of this Agreement,
including without limitation, any and all business so booked as to which
facilities and/or services are to be furnished subsequent to the date of
Termination, provided that any settlement by Manager of any such claims shall be
subject to the prior written approval of Lessee which shall not be unreasonably
withheld, conditioned or delayed.  In addition, the following terms shall apply
in connection with the sale of any Hotel(s):

 

(i)                                     If this Agreement is terminated pursuant
to  Section 2.03(a) with respect to a Hotel prior to the first anniversary of
the Commencement Date applicable to such Hotel, then Lessee shall pay to Manager
on such termination, a termination fee as liquidated damages and not as a
penalty (provided that an Event of Default by Manager is not then existing
beyond any cure or grace periods set forth in this Agreement) in an amount equal
to the estimated Base Management Fee and Incentive Fee that was estimated to be
paid to Manager with respect to such Hotel pursuant to the Annual Operating
Budget for the remaining Accounting Periods until the first anniversary of the
Commencement Date for such Hotel (irrespective of the Management Fees paid to
Manager prior to the date of the Termination with respect to such Hotel).  If
this Agreement is terminated pursuant to Section 2.03(a) with respect to a Hotel
after the first anniversary of the Commencement Date applicable to such Hotel,
then no termination fees shall be payable by Lessee for such Hotel.

 

(b)         Termination Due to Failure to Satisfy Performance Test.

 

(i)                                     Performance Test.  Lessee shall have the
right to terminate this Agreement with respect to any Hotel after the base 10
year term of this

 

20

--------------------------------------------------------------------------------


 

Agreement applicable to such Hotel (for the purposes of this
Section 2.03(b)(i) called “Subject Hotel”), subject to the payment of a
termination fee as set forth in subsection (ii) below, in the event of the
occurrence of the following (collectively herein called, the “Performance
Test”):

 

(1)         If for any Fiscal Year (a) a Subject Hotel’s Gross Operating Profit
Margin for such Fiscal Year is less than seventy-five percent (75%) of the
average Gross Operating Profit Margin of comparable hotels in similar markets
and geographic locations to the applicable Hotel as reasonably determined by
Lessee and Manager, and (b) such Subject Hotel’s REVPAR Yield Penetration is
less than the Targeted REVPAR Yield Penetration for such Fiscal Year (herein
(a) and (b) collectively called “Performance Failure”); then

 

(2)         Manager shall have a period of two (2) years, commencing with the
next ensuing Fiscal Year (the “Performance Cure Period”), to cure the
Performance Failure after Manager’s receipt of Notice from Lessee of such
Performance Failure and Lessee’s intent to terminate this Agreement with respect
to the Subject Hotel if the Performance Failure is not cured within such
Performance Cure Period; and

 

(3)         If after the first full Fiscal Year during the Performance Cure
Period, the Performance Failure remains uncured, then upon written Notice to
Manager by Lessee, Manager shall engage a consultant reasonably acceptable to
Manager and Lessee (with significant experience in the hotel lodging industry)
to make a written determination (within forty-five (45) days of such Notice) as
to whether another management company (with comparable breadth of knowledge and
experience as any of the hotel management companies owned and/or controlled by
Archie Bennett, Jr. and/or Monty Bennett, including with respect to number and
type of hotels managed in similar markets and geographical areas) could manage
the Subject Hotel in a materially more efficient manner.  If such consultant
determination is in the negative, then Manager will be deemed not to be in
default under the Performance Test.  If such consultant determination is in the
affirmative, then Manager agrees to engage such consultant (such cost and
expense to be shared by Lessee and Manager equally) to assist Manager during the
second Fiscal Year of the Performance Cure Period with the cure of the
Performance Failure; and

 

(4)         If after the end of the Performance Cure Period, the Performance
Failure remains uncured and the consultant again makes a written determination
that another management company (with comparable breadth of knowledge and
experience as any of the hotel management companies owned and/or controlled by
Archie Bennett, Jr. and/or Monty Bennett, including with respect to number and
type of hotels managed in similar markets and geographical areas) could manage
the

 

21

--------------------------------------------------------------------------------


 

Subject Hotel in a materially more efficient manner, then Lessee may, at its
election, terminate this Agreement upon forty-five (45) days’ prior Notice to
Manager.

 

(ii)                                  Termination Fees.  If Lessee elects to
terminate this Agreement with respect to a Subject Hotel for failure to satisfy
the Performance Test, Lessee shall pay to Manager as liquidated damages but not
as a penalty, a termination fee (provided that there does not then exist an
Event of Default by Manager under this Agreement beyond any applicable cure
periods) in the amount equal to 60% of the product obtained by multiplying
(A) 65% of the aggregate  Base Management Fees and Incentive Fees budgeted in
the Annual Operating Budget applicable to the Subject Hotel for the full current
Fiscal Year in which such termination is to occur (but in no event less than the
Base Management Fees and Incentive Fees for the preceding full Fiscal Year) by
(B) nine (9).

 

(iii)                               Finance Reports.  Determinations of the
performance of the Subject Hotel shall be in accordance with the audited annual
financial statements delivered by Lessee’s accountant pursuant to Section 15.03
hereof.

 

(iv)                              Extension of Performance Cure Period. 
Notwithstanding the foregoing, if at any time during the Performance Cure Period
(a) Lessee is in material default under any of its obligations under this
Agreement, or (b) Lessee has terminated, terminates or causes a termination of
the Franchise Agreement (other than defaults due to Manager) and does not obtain
a new franchise agreement with a comparable franchisor, or (c) the operation of
the Hotel or the use of the Hotel’s facilities are materially disrupted by
casualty, condemnation, or events of Force Majeure that are beyond the
reasonable control of Manager, or by major repairs to or major refurbishment of
the Hotel, then, for such period, the Performance Cure Period shall be extended.

 

(v)                                 Renewal Period.  If at the time of Manager’s
exercise of a renewal period with respect to any Hotel, such hotel is a Subject
Hotel within a Performance Cure Period, the exercise of such renewal period
shall be conditional upon timely cure of the Performance Failure, and if such
Performance Failure is not timely cured, then, notwithstanding the foregoing
provisions, Lessee may elect to terminate this Agreement with respect to such
Subject Hotel pursuant to the terms of this Section 2.03(b) without payment of
any termination fee.

 

(c)          Termination For Convenience.  Lessee may terminate this Agreement
with respect to a particular Hotel for convenience (except if due to a Sale of a
Hotel whereupon Section 2.03(a) shall govern) upon ninety (90) days Notice to
Manager, and shall pay to Manager as liquidated damages but not as a penalty, a
termination fee (provided that there does not then exist an Event of Default by
Manager under this Agreement beyond any applicable cure or grace periods) in an
amount equal to the product of (A) 65% of the aggregate Base Management Fees and
Incentive Fees budgeted in the Annual Operating Budget applicable to the Hotel
for the full current Fiscal Year in

 

22

--------------------------------------------------------------------------------


 

which such termination is to occur (but in no event less than the Base
Management Fees and Incentive Fees for the preceding full Fiscal Year) by
(B) nine (9).

 

(d)         Payment of Liquidated Damages.  WITH RESPECT TO ANY TERMINATION FEES
PAYABLE IN CONNECTION WITH ANY EARLY TERMINATION RIGHT SET FORTH IN THIS
SECTION 2.03, OR IN SECTION 18.04 BELOW, LESSEE RECOGNIZES AND AGREES THAT, IF
THIS AGREEMENT IS TERMINATED WITH RESPECT TO ANY OF THE HOTELS FOR THE REASONS
SPECIFIED IN THIS SECTION 2.03 OR IN SECTION 18.04 BELOW, THEREBY ENTITLING
MANAGER TO RECEIVE THE TERMINATION FEES AS SET FORTH IN THIS SECTION 2.03 OR IN
SECTION 18.04 BELOW, MANAGER WOULD SUFFER AN ECONOMIC LOSS BY VIRTUE OF THE
RESULTING LOSS OF MANAGEMENT FEES WHICH WOULD OTHERWISE HAVE BEEN EARNED UNDER
THIS AGREEMENT.  BECAUSE SUCH FEES VARY IN AMOUNT DEPENDING ON THE TOTAL GROSS
REVENUES EARNED AT THE HOTELS AND ACCORDINGLY WOULD BE EXTREMELY DIFFICULT AND
IMPRACTICAL TO ASCERTAIN WITH CERTAINTY, THE PARTIES AGREE THAT THE TERMINATION
FEES PROVIDED IN THIS SECTION 2.03 AND IN SECTION 18.04 BELOW CONSTITUTE A
REASONABLE ESTIMATE OF LIQUIDATED DAMAGES TO MANAGER FOR PURPOSES OF ANY AND ALL
LEGAL REQUIREMENTS, AND IT IS AGREED THAT MANAGER SHALL NOT BE ENTITLED TO
MAINTAIN A CAUSE OF ACTION AGAINST LESSEE, EXCEPT AS SPECIFICALLY PROVIDED
HEREIN, FOR ACTUAL DAMAGES IN EXCESS OF THE TERMINATION FEES IN ANY CONTEXT
WHERE THE TERMINATION FEES ARE PROVIDED BY THIS AGREEMENT, AND RECEIPT OF SUCH
FEES (TOGETHER WITH ALL OTHER AMOUNTS DUE AND PAYABLE BY LESSEE TO MANAGER WITH
RESPECT TO EVENTS OCCURRING PRIOR TO TERMINATION OF THIS AGREEMENT WITH RESPECT
TO THE APPLICABLE HOTELS OR AS OTHERWISE PROVIDED HEREIN) SHALL BE MANAGER’S
SOLE REMEDY FOR DAMAGES AGAINST LESSEE IN ANY SUCH CASE.  The foregoing shall in
no way affect any other sums due Manager under this Article II or otherwise
hereunder, including, without limitation, the Management Fees earned during the
Term, or any other rights or remedies, at law or in equity of Manager under this
Agreement or under Legal Requirements, including any indemnity obligations of
Lessee to Manager under this Agreement.

 

ARTICLE III
PREMISES

 

Manager shall be responsible, at the sole cost and expense of Lessee, for
keeping and maintaining the Premises fully equipped in accordance with plans,
specifications, construction safety and fire safety standards, and designs
pursuant to applicable Legal Requirements, the standards and requirements of a
Franchisor pursuant to any applicable Franchise Agreement, any applicable Hotel
Mortgage, the Leases and the Capital Improvement Budgets approved pursuant to
the terms hereof, subject in all respects to performance by Lessee of its
obligations pursuant to this Agreement.

 

23

--------------------------------------------------------------------------------


 

ARTICLE IV
APPOINTMENT OF MANAGER

 

4.01                        Appointment.  Except as otherwise provided in the
certain Master Project Management Agreement of even date herewith, among Lessee
and Project Management LLC (the “Project Management Agreement”), Lessee hereby
appoints Manager as its sole, exclusive and continuing operator and manager to
supervise and direct, for and at the expense of Lessee, the management and
operation of the Premises under the terms and conditions hereinafter set forth. 
In exercising its duties hereunder, Manager shall act as agent and for the
account of Lessee. Manager hereby accepts said appointment and agrees to manage
the Premises during the Term of this Agreement under the terms and conditions
hereinafter set forth.

 

4.02                        Delegation of Authority.  The operation of the
Premises shall be under the exclusive supervision and control of Manager who,
except as otherwise specifically provided in this Agreement, shall be
responsible for the proper and efficient management and operation of the
Premises in accordance with this Agreement, the Leases, the Franchise
Agreements, the Capital Improvement Budget and the Annual Operating Budget. 
Subject to the terms of such agreements and budgets, the Manager shall have
discretion and control in all matters relating to the management and operation
of the Premises, including, without limitation, charges for rooms and commercial
space, the determination of credit policies (including entering into agreements
with credit card organizations), food and beverage service and policies,
employment policies, procurement of inventories, supplies and services,
promotion, advertising, publicity and marketing, and, generally, all activities
necessary for the operation of the Premises.  Manager shall also be responsible
for the receipt, holding and disbursement of funds and maintenance of bank
accounts in compliance with the Cash Management Agreements, if applicable.

 

4.03                        Contracts, Equipment Leases and Other Agreements. 
Manager is hereby authorized to grant concessions, lease commercial space and
enter into any other contract, equipment lease, agreement or arrangement
pertaining to or otherwise reasonably necessary for the normal operation of the
Premises (such concession, lease, equipment lease, contract, agreement or
arrangement hereinafter being referred to individually as a “Contract” and
collectively as “Contracts”) on behalf of Lessee, as may be necessary or
advisable and reasonably prudent business judgment in connection with the
operation of the Premises and consistent with the Annual Operating Budget, and
subject to any restrictions imposed by the Franchise Agreements, Leases or any
Hotel Mortgage, and subject to the Lessee’s prior written approval of:  (i) any
Contract which provides for a term exceeding one (1) year (unless such Contract
is thirty day cancellable with cost, premium or penalty equal to or less than
$25,000.00) or (ii) any tenant space lease, license or concession concerning any
portion of the public space in or on the Premises for stores, office space,
restaurant space, or lobby space.  Lessee’s approval of any Contract shall not
be unreasonably withheld, delayed or conditioned.  Unless otherwise agreed, all
Contracts for the Premises shall be entered into in Lessee’s name.  Manager
shall make available to Lessee, its agents, and employees, at the Premises
during business hours, executed counterparts or certified true copies of all
Contracts it enters into pursuant to this Section 4.03.

 

24

--------------------------------------------------------------------------------


 

4.04                        Alcoholic Beverage/Liquor Licensing Requirements. 
With respect to any licenses and permits held by Lessee or any of its
subsidiaries for the sale of any liquor and alcoholic beverages at any of the
Premises, Manager agrees, as part of its management duties and services under
this Agreement, to fully cooperate with any applicable liquor and/or alcoholic
beverage authority and to assist Lessee with any documentation and other
requests of such authority to the extent necessary to comply with any licensing
and/or permitting requirements applicable to the Premises.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

5.01                        Lessee Representations.  Upon execution of an
Addendum, the Lessee identified in the Addendum, in order to induce Manager to
enter into this Agreement, will be deemed to hereby represent and warrant to
Manager as of the date of such Addendum as follows:

 

5.01.1.           The execution of this Agreement is permitted by the
organizational documents of Lessee and this Agreement has been duly authorized,
executed and delivered on behalf of Lessee and constitutes the legal, valid and
binding obligation of Lessee enforceable in accordance with the terms hereof;

 

5.01.2.           There is no claim, litigation, proceeding or governmental
investigation pending, or, to the best knowledge and belief of Lessee,
threatened, against or relating to Lessee, the properties or businesses of
Lessee or the transactions contemplated by this Agreement which does, or may
reasonably be expected to, materially or adversely affect the ability of Lessee
to enter into this Agreement or to carry out its obligations hereunder, and, to
the best knowledge and belief of Lessee, there is no basis for any such claim,
litigation, proceeding or governmental investigation except as has been fully
disclosed in writing by Lessee to Manager;

 

5.01.3.           Neither the consummation of the transactions contemplated by
this Agreement on the part of Lessee to be performed, nor the fulfillment of the
terms, conditions and provisions of this Agreement, conflicts with or will
result in the breach of any of the terms, conditions or provisions of, or
constitute a default under, any agreement, indenture, instrument or undertaking
to which Lessee is a party or by which it is bound;

 

5.01.4.           No approval of any third party (including any Landlord or the
Holder of any Hotel Mortgage in effect as of the date of this Agreement) is
required for Lessee’s execution, delivery and performance of this Agreement that
has not been obtained prior to the execution hereof;

 

5.01.5.           Lessee holds all required governmental approvals required (if
applicable) to be held by it to own or lease the Hotel; and

 

5.01.6.           As of the date of this Agreement there are no defaults under
any of the Leases.

 

25

--------------------------------------------------------------------------------


 

5.02                        Manager Representations.  Upon execution of an
Addendum, Manager, in order to induce Lessee to enter into this Agreement, will
be deemed to hereby represent and warrant to Lessee as of the date of such
Addendum as follows:

 

5.02.1.           The execution of this Agreement is permitted by the
organizational documents of Manager and this Agreement has been duly authorized,
executed and delivered on behalf of Manager and constitutes a legal, valid and
binding obligation of Manager enforceable in accordance with the terms hereof;

 

5.02.2.           There is no claim, litigation, proceeding or governmental
investigation pending, or, to the best knowledge and belief of Manager,
threatened, against or relating to Manager, the properties or business of
Manager or the transactions contemplated by this Agreement which does, or may
reasonably be expected to, materially or adversely affect the ability of Manager
to enter into this Agreement or to carry out its obligations hereunder, and, to
the best knowledge and belief of Manager, there is no basis for any such claim,
litigation, proceeding or governmental investigation, except as has been fully
disclosed in writing by Manager to Lessee;

 

5.02.3.           Neither the consummation of the transactions contemplated by
this Agreement on the part of Manager to be performed, nor the fulfillment of
the terms, conditions and provisions of this Agreement, conflicts with or will
result in the breach of any of the terms, conditions or provisions of, or
constitute a default under, any agreement, indenture, instrument or undertaking
to which Manager is a party or by which it is bound;

 

5.02.4.           No approval of any third party is required for Manager’s
execution, delivery and performance of this Agreement that has not been obtained
prior to the execution and delivery hereof;

 

5.02.5.           Manager holds all required governmental approvals required to
be held by it to perform its obligations under this Agreement; and

 

5.02.6.           Manager qualifies as an Eligible Independent Contractor, and
during the Term of this Agreement, agrees to continue to qualify as an Eligible
Independent Contractor.

 

ARTICLE VI
OPERATION

 

6.01                        Name of Premises; Standard of Operation.  During the
Term of this Agreement, the Premises shall be known and operated by Manager as a
hotel licensed with the applicable Franchisor as noted on Exhibit C to each
Addendum, with additional identification as may be necessary to provide local
identification, provided Manager and/or Lessee have obtained and are successful
in continuously maintaining the right to so operate the Premises, which Manager
agrees to use its reasonable best efforts to do.  Manager agrees to manage the
Premises, for the account of Lessee, and so far as is legally possible, in
accordance with the Annual Operating Budget and Applicable Standards subject to
Force Majeure.  In the event of termination of a

 

26

--------------------------------------------------------------------------------


 

Franchise Agreement for one or more of the Premises, Manager shall operate such
Premises under such other franchise agreement, if any, as Lessee enters into or
obtains as franchisee.  If the name of a Franchisor’s hotel system is changed,
Lessee shall have the right to change the name of the applicable Hotel to
conform thereto.

 

Notwithstanding the foregoing or any other provision in this Agreement to the
contrary, Manager’s obligation with respect to operating and managing the Hotel
in accordance with any Hotel Mortgage, Ground Leases, the Leases and the CCRs
shall be limited to the extent (i) true and complete copies thereof have been
made available to Manager by Lessee reasonably sufficient in advance to allow
Manager to manage the Hotel in compliance with such documents, and (ii) the
provisions thereof and/or compliance with such provisions by Manager (a) are
applicable to the day-to-day management, maintenance and routine repair and
replacement of the Hotel, the FF&E or any portion thereof, (b) do not require
contribution of funds from Manager, (c) do not materially increase Manager’s
obligations hereunder or materially decrease Manager’s rights or benefits
hereunder, (d) do not limit or restrict, or attempt to limit or restrict any
corporate activity or transaction with respect to Manager or any Manager
Affiliate Entity or any other activity, transfer, transaction, property or other
matter involving Manager or the Manager Affiliate Entities other than at the
Site of the Hotel and (e) are otherwise within the scope of Manager’s duties
under this Agreement.  Lessee acknowledges and agrees, without limiting the
foregoing, that any failure of (i) Lessee to comply with the provisions of any
Hotel Mortgage, Ground Leases, the Leases and the CCRs or Legal Requirements or
(ii) Manager to comply with the provisions of any such agreements or Legal
Requirements arising out of, in the case of both (i) and (ii), (A) the condition
of the Hotel, and/or the failure of the Hotel to comply with the provisions of
such agreements, prior to the Commencement Date, (B) construction activities at
the Hotel prior to the Commencement Date, (C) inherent limitations in the design
and/or construction of, location of the Hotel and/or parking at the Hotel prior
to the Commencement Date, (D) failure of Lessee to provide funds, from
operations or otherwise, sufficient to allow timely compliance with the
provisions of the Applicable Standards or the Leases, the Ground Leases, any
Hotel Mortgage and/or the CCRs through reasonable and customary business
practices, and/or (E) Lessee’s failure to approve any matter reasonably
requested by Manager in Manager’s good faith business judgment as necessary  or
appropriate to achieve compliance with such items, shall not be deemed a breach
by Manager of its obligations under this Agreement.  Manager and Lessee agree,
that Manager may from time to time, so long as Manager is in compliance with the
Franchise Agreements and Legal Requirements, provide collateral marketing
materials in the rooms of the Hotel which advertise other hotels or programs of
Manager or its Affiliates (including, through a dedicated television channel in
the rooms of the Hotel), at the sole cost and expense of Manager, provided such
other hotels or programs being marketed by Manager are not competing directly in
the same market with the Hotel where the marketing materials and information are
being placed by Manager.

 

6.02                        Use of Premises.  Manager shall use the Premises
solely for the operation of the Hotel in accordance with the Applicable
Standards and for all activities in connection therewith which are customary and
usual to such an operation.  Subject to the terms of this Agreement, Manager
shall comply with and abide by all applicable Legal Requirements, and the
requirements of any insurance companies covering any of the risks against which
the Premises are insured, any Hotel Mortgage, the Ground Leases, the Leases, and
the Franchise Agreements. 

 

27

--------------------------------------------------------------------------------


 

If there are insufficient funds in the Operating Account to make any expenditure
required to remedy non-compliance with such Legal Requirements or with the
requirements of any Hotel Mortgage, the Ground Leases, the Leases, or the
Franchise Agreements or applicable insurance, Manager shall promptly notify
Lessee of such non-compliance and estimated cost of curing such non-compliance. 
If Lessee fails to make funds available for the expenditure so requested by
Manager within thirty (30) days, Lessee agrees to indemnify and hold Manager
harmless from and against any and all costs, expenses and other liabilities
incurred by Manager resulting from such non-compliance (which such indemnity
shall survive any termination of this Agreement).  In no event shall Manager be
required to make available or distribute, as applicable, sexually explicit
materials or items of any kind, whether through retail stores or gift shops
located at the Hotel or through “pay for view” programming in  the guest rooms
of the Hotel.

 

6.03                        Group Services.  Manager may cause to be furnished
to the Premises certain services (“Group Services”) which are furnished
generally on a central or regional basis to other hotels managed by Manager or
any Manager Affiliate Entity and which benefit each hotel managed by Manager
including, by way of example and not by way of limitation, (i) marketing,
advertising and promotion; (ii) centralized accounting payroll processing, ADP
management, management and administration of accounts payable, accounts
receivable and cash management accounting and MIS support services; (iii) the
preparation and maintenance of the general ledger and journal entries, internal
audit, budgeting and financial statement preparation, (iv) recruiting, training,
career development and relocation in accordance with Manager’s or any Manager
Affiliate Entities’ relocation plan; (v) employee benefits administration;
(vi) engineering and risk management; (vii) information technology; (viii) legal
support (such as license and permit coordination, filing and completion,
standardized contracts, negotiation and preparation, and similar legal services
benefiting the Hotel); (ix) purchasing arising out of ordinary hotel operations;
(x) internal audit services; (xi) reservation systems; and (xii) such other
additional services as are or may be, from time to time, furnished for the
benefit of Manager’s or any Manager Affiliate Entities’ hotels or in
substitution for services now performed at Manager’s individual hotels which may
be more efficiently performed on a group basis.  Group Services shall include
Manager’s costs relating to the establishment of an office(s) and the placement
of Manager’s personnel at international locations as may be reasonably required
to oversee the performance of its services and duties hereunder for
international assets.  International office expenses, overhead, international
personnel costs and benefits, travel and other costs directly related to
Manager’s personnel (other than property level personnel who are employed at a
Hotel and whose Employee Costs and Expenses constitute Deductions) who oversee
the operations of international assets shall be allocated pro-rata to
international Hotels based on room count and/or revenues in a fair and equitable
manner reasonably determined by Manager.  Manager shall assure that the costs
and expenses incurred in providing Group Services to the Premises shall have
been allocated to the Premises on a pro-rata basis consistent with the method of
allocation to all of Manager’s (and any Manager Affiliate Entities’) hotels
receiving the same services, shall be incurred at a cost consistent with the
Annual Operating Budget and shall constitute Deductions.  All Group Services
provided by Manager shall be at the actual costs (without mark up for fee or
profit to Manager or any Manager Affiliate Entity, but including salary and
employee benefit costs and costs of equipment used in performing such services
and overhead costs) of Group Services for the benefit of all of Manager’s hotels
receiving the same services,

 

28

--------------------------------------------------------------------------------


 

and shall be of a quality comparable to which Manager could obtain from other
providers for similar services.

 

6.04                        Right to Inspect.  Lessee, the beneficial owners of
Lessee, the Landlords (to the extent permitted under such Leases), any Holder
under any Hotel Mortgage (to the extent permitted under such Hotel Mortgage),
and their respective agents, shall have access to the Premises at any and all
reasonable times for any purpose.  Manager will be available to consult with and
advise such parties, at their reasonable request, concerning all policies and
procedures affecting all phases of the conduct of business at the Hotel.

 

ARTICLE VII
WORKING CAPITAL AND INVENTORIES

 

7.01                        Working Capital and Inventories.  The Lessee shall
cause funds to be deposited in one or more operating accounts established by
Manager, in amounts sufficient to operate the Premises in accordance with the
Annual Operating Budget, including the establishment and maintenance of positive
Working Capital and Inventories as reasonably determined by Manager.  All
Working Capital and Inventories are and shall remain the property of Lessee.  In
the event Lessee fails to advance funds which are necessary in order to maintain
positive Working Capital and Inventories at reasonable levels for a Hotel,
Manager shall have the right to elect to terminate this Agreement upon sixty
(60) days’ prior written notice to Lessee with respect to the affected
applicable Hotel.  During such sixty (60) day period, Lessee and Manager shall
use reasonable efforts to resolve the dispute over such Working Capital and
Inventory requirements.  If such dispute is not resolved, then this Agreement
shall terminate with respect to the affected applicable Hotel on the sixtieth
(60th) day following Manager’s delivery of written notice of termination as
provided above.  If such dispute is resolved, then the notice will be deemed
rescinded and this Agreement shall not be terminated pursuant to the notice with
respect to the affected applicable Hotel.  Further, if Manager should so
terminate this Agreement with respect to the affected applicable Hotel and if
Manager in good faith incurs expenditures, or otherwise accrues liabilities in
accordance with the Annual Operating Budget and variances allowed herein, in
each case, prior to the date of termination, Lessee agrees to promptly indemnify
and hold Manager harmless from and against (i) any and all liabilities, costs
and expenses properly incurred by Manager in connection with the operations of
the applicable Hotel through the date of Termination of this Agreement with
respect to such Hotel, and (ii) any and all liabilities, costs and expenses
properly incurred by Manager as a result of Lessee’s failure to perform any
obligation or pay any liability arising under any service, maintenance,
franchise or other agreements, employment relationships (other than Excluded
Employee Claims), leases or contracts pertaining to the applicable Hotel after
Termination of this Agreement with respect to such Hotel.  Lessee acknowledges
that liabilities arising in connection with the operation and management of the
applicable Hotel including, without limitation, all Deductions, incurred in
accordance with the terms of this Agreement, are and shall remain the
obligations of Lessee, and Manager shall have no liability therefor unless
otherwise expressly provided herein.  In the event of a Termination by Manager
pursuant to this Section 7.01, Manager shall be entitled to a termination fee as
liquidated damages but not as a penalty, as set forth in connection with a
termination for convenience as described in Section 2.03(c) and subject to
Section 2.03(d) above.

 

29

--------------------------------------------------------------------------------


 

7.02                        Fixed Asset Supplies.  Lessee shall provide the
funds necessary to supply the Premises initially with Fixed Asset Supplies as
reasonably determined by Manager consistent with the cost budgeted therefor in
the Annual Operating Budget and otherwise consistent with the intent of the
parties that the level of such supplies will be adequate for the proper and
efficient operation of the Premises at the Applicable Standards.  Fixed Asset
Supplies shall remain the property of Lessee.

 

ARTICLE VIII
MAINTENANCE, REPLACEMENT AND CHANGES

 

8.01                        Routine Repairs and Maintenance.  Manager, at the
expense of Lessee, shall maintain the Premises in good repair and condition as
is required by the Applicable Standards.  Manager, on behalf of Lessee, shall
make or cause to be made such routine maintenance, repairs and minor alterations
as Manager from time to time deems reasonably necessary for such purposes, the
cost of which:  (i) can be expensed under GAAP, (ii) shall be paid from Gross
Revenues, and treated as a Deduction, and (iii) are consistent with the Annual
Operating Budget.  Manager acknowledges that all non routine repairs and
maintenance, either to the Premises’ building or its FF&E pursuant to the
Capital Improvement Budget approved by Lessee and Landlord will be managed
pursuant to the Project Management Agreement.  Manager and Lessee shall use
their respective best efforts to prevent any liens from being filed against the
Premises which arise from any maintenance, changes, repairs, alterations,
improvements, renewals or replacements in or to the Premises.  Lessee and
Manager shall cooperate fully in obtaining the release of any such liens.  If
the lien arises as a result of the fault of either party, then the party at
fault shall bear the cost of obtaining the lien release.

 

8.02                        Capital Improvement Reserve.

 

A.                                    Manager shall establish (on behalf of
Landlord), in respect of each Fiscal Year during the term of this Agreement, a
reserve account on each Hotel’s books of account (“Capital Improvement Reserve”)
to cover the cost of:

 

1.                                      Replacements and renewals to the
Premises’ FF&E; and

 

2.                                      Certain non-routine repairs and
maintenance to the Hotel’s building(s) which are normally capitalized under GAAP
such as, but not limited to, exterior and interior repainting, resurfacing,
building walls, floors, roofs and parking areas, and replacing folding walls and
the like, and major repairs, alterations, improvements, renewals or replacement
to the Hotel’s building structure or to its mechanical, electrical, heating,
ventilating, air conditioning, plumbing or vertical transportation systems.

 

B.                                    For each Fiscal Year, the Capital
Improvement Reserve shall be an amount equal to four percent (4%) of the Hotel’s
Gross Revenues for the applicable year (or greater if required by any Landlord,
Holder or Franchisor), or in such other amount as agreed to by Landlord, Lessee
and Manager.

 

30

--------------------------------------------------------------------------------


 

Payments of the percentage amounts specified above shall be made on an interim
accounting basis as specified in Section 11.02 hereof.  Calculations and
payments from the Capital Improvement Reserve made with respect to each
Accounting Period shall be accounted for cumulatively for each Fiscal Year. 
After the close of each Fiscal Year, any adjustments required by the Fiscal Year
accounting shall be made by Manager.  Any proceeds from the sale of the
Premises’ FF&E no longer necessary to the operations of the Premises shall also
be credited to the Capital Improvement Reserve.  All payments from the Capital
Improvement Reserve shall be reserved and paid from Gross Revenues.  Such
payments and sale proceeds shall be placed in an escrow account or accounts
consistent with the requirements of the Cash Management Agreements, if any.  Any
interest earned in said account attributable to funds deposited pursuant to this
Agreement shall be added to such Capital Improvement Reserve, thereby reducing
the amount required to be placed in the account from Gross Revenues.

 

C.                                    Lessee shall retain the right to direct
the management, coordination, planning and execution of the Capital Improvement
Budget and all major repositionings of the Hotel, including any project related
services, including, without limitation, construction management, interior
design, architectural, FF&E purchasing, FF&E expediting and freight management,
FF&E warehousing, and FF&E installation and supervision.  Except as hereinafter
provided, no expenditures will be made except as otherwise provided in the
Capital Improvement Budget without the approval of Lessee and Landlord, and
provided further, however, that if any such expenditures which are required by
reason of any (i) emergency, or (ii) applicable Legal Requirements, or (iii) the
terms of the Franchise Agreement, or (iv) are otherwise required for the
continued safe and orderly operation of the Hotel, Manager shall immediately
give Lessee and Landlord notice thereof and shall be authorized to take
appropriate remedial action without such approval whenever there is a clear and
present danger to life, limb or property of the Hotel or its guests or
employees.  At the end of each Fiscal Year any amount remaining in the Capital
Improvement Reserve in excess of the amounts unspent but contemplated to be
spent pursuant to the Capital Improvement Budget for such Fiscal Year or as
otherwise approved by Lessee and Landlord may be withdrawn by the Lessee on
behalf of Landlord.

 

D.                                    All changes, repairs, alterations,
improvements, renewals or replacements made pursuant to this Article VIII shall
be the property of Lessee or Landlord.

 

E.                                     Manager shall prepare a budget (“Capital
Improvement Budget”) of the expenditures necessary for replacement of the
Premises’ fixtures, furniture, furnishings and equipment (“FF&E”) and building
repairs of the nature contemplated by Section 8.01 during the ensuing Fiscal
Year and shall provide such Capital Improvement Budget to Lessee and Landlord
for approval at the same time Manager submits the Annual Operating Budget.  The
Capital Improvement Budget shall not be deemed accepted by Lessee and Landlord
in the absence of their respective express written approval.  Not later than
thirty

 

31

--------------------------------------------------------------------------------


 

(30) days after receipt by Lessee and Landlord of a proposed Capital Improvement
Budget (or such longer period as Lessee and Landlord may reasonably request on
Notice to the Manager), Lessee and/or Landlord may deliver a Notice (a “CIB
Objection Notice”) to the Manager stating that Lessee and/or Landlord objects to
any information contained in or omitted from such proposed Capital Improvement
Budget and setting forth the nature of such objections with reasonable
specificity.  Failure of Lessee and/or Landlord to deliver a CIB Objection
Notice shall be deemed rejection of the Manager’s proposed Capital Improvement
Budget in its entirety.  Upon receipt of any CIB Objection Notice, the Manager
shall, after consultation with Lessee and Landlord, modify the proposed Capital
Improvement Budget, taking into account Lessee’s and/or Landlord’s objections,
and shall resubmit the same to Lessee and Landlord for Lessee’s approval within
fifteen (15) days thereafter, and Lessee and/or Landlord may deliver further CIB
Objection Notices (if any) within fifteen (15) days thereafter (in which event,
the re-submission and review process described above in this sentence shall
continue until the proposed Capital Improvement Budget in question is accepted
and consented to by Lessee and Landlord).  Notwithstanding anything to the
contrary set forth herein, Lessee and Landlord shall have the right at any time
subsequent to the acceptance and consent with respect to any Capital Improvement
Budget, on Notice to the Manager, to revise, with the reasonable approval of
Manager, such Capital Improvement Budget or to request that the Manager prepare
for Lessee’s and/or Landlord’s approval a revised Capital Improvement Budget,
taking into account such circumstances as Lessee and Landlord deem appropriate.

 

F.                                      It is the intent of Manager and Lessee
to maintain the Premises in conformance with the Applicable Standards. 
Accordingly, as the Hotel ages, if the Capital Improvement Reserve established
pursuant to the terms hereof is insufficient to meet such standards, and if the
Capital Improvement Budget prepared in good faith by Manager and approved by
Lessee and Landlord exceeds the available and anticipated funds in the Capital
Improvement Reserve, Lessee, Landlord and Manager will consider the matter and
Lessee and Landlord may elect to:

 

1.                                      increase the annual reserve provision to
provide the additional funds required; or

 

2.                                      obtain financing for the additional
funds required.

 

ARTICLE IX
EMPLOYEES

 

9.01                        Employee Hiring.  Manager will hire, train, promote,
supervise, direct the work of and discharge all personnel working on the
Premises pursuant to this Agreement.  Manager shall be the sole judge of the
fitness and qualification of such personnel and is vested with absolute
discretion in the hiring, discharging, supervision, and direction of such
personnel during the course of their employment and in the operation of the
Premises.

 

32

--------------------------------------------------------------------------------


 

9.02                        Costs; Benefit Plans.

 

A.                                    Manager shall fix the employees’ terms of
compensation and establish and maintain all policies relating to employment, so
long as they are reasonable and in accordance with the Applicable Standards and
the Annual Operating Budget.  Without limiting the foregoing, Manager may,
consistent with the applicable budgets, enroll the employees of the Hotel in
pension, medical and health, life insurance, and similar employee benefit plans
(“Benefit Plans”) substantially similar to plans reasonably necessary to attract
and retain employees and generally remain competitive.  The Benefit Plans may be
joint plans for the benefit of employees at more than one hotel owned, leased or
managed by Manager or Manager Affiliate Entities.  Employer contributions to
such plans (including any withdrawal liability incurred upon Termination of this
Agreement) and reasonable administrative fees (but without further markup by
Manager), which Manager may expend in connection therewith, shall be the
responsibility of Lessee and shall be a Deduction.  The administrative expenses
of any joint plans will be equitably apportioned by Manager among properties
covered by such plan.

 

B.                                    Manager may elect to enroll employees in a
medical and health Benefit Plan that is a self insured health plan (the “Plan”)
without collection of any fee or profit to Manager or any Manager Affiliate
Entity.  The aggregate actual costs incurred by Manager in operating and
managing the Plan for a Plan year, including, without limitation, the
administration and payment of claims, costs and fees of third party
administration and gateway or reference pricing services, and premiums for
stop-loss insurance and reinsurance policies are referred to herein as “Health
Plan Costs”.  Prior to the commencement of each Plan year, Manager shall in good
faith establish premium levels for employee individual and family coverages
based on relevant factors such as historic health service consumption by members
participating in the Plan, participation in wellness programs, and the projected
Health Plan Costs for the upcoming Plan year (the “Health Care Premiums”).  The
amount of employer contribution to Health Care Premiums for each employee at a
Hotel shall be a Deduction for such Hotel, and Manager may periodically draw
down from Gross Revenues for the Hotel the amount of such employer contribution
to Health Care Premiums as same become payable under the terms of the Plan.  In
addition, to the extent that Health Plan Costs for a Plan year exceed Health
care Premiums collected for such Plan year, such excess shall be allocated on a
pro rata basis by Manager among the properties covered by the Plan based on the
number of members participating in the Plan, and to the extent allocable to a
Hotel shall be a Deduction for such Hotel (for which Manager may periodically
draw down from Gross Revenues for such Hotel).  Manager shall establish an
account into which all Health Care Premiums for the Plan shall be deposited and
out of which Health Plan Costs shall be paid (collectively, the “Plan
Account”).  Manager may utilize a single Plan Account to pool the Health Care
Premiums for all or any number of Hotels or properties covered by the Plan,
including properties not leased by Lessee or its designees.  Upon implementation
of a Plan, Lessee shall initially fund into a separate reserve (the “Reserve

 

33

--------------------------------------------------------------------------------


 

Account”) an aggregate cash amount equal to fifteen percent (15%) of the
estimated Health Plan Costs for the first Plan year allocable to all of the
Hotels leased by Lessee which are covered by the Plan (the “Plan Reserve”).  The
Plan Reserve may pool the reserve funds collected pursuant to any similar
requirement contained in any other management agreement covering properties
covered by the Plan.  Thereafter, Lessee shall be responsible to maintain the
level of the Plan Reserve in an amount not less than ten percent (10%) of the
estimated Health Plan Costs allocable to the Hotels for the then current Plan
year, as same may be adjusted from time to time during such Plan year (the
“Minimum Plan Reserve Balance”).  Manager may transfer funds (a) from the Plan
Reserve to the Plan Account as reasonably necessary to maintain at all times
sufficient amounts in the Plan Account to pay Health Plan Costs allocable to the
Hotels when due and payable, and (b) from the Plan Account to the Plan Reserve
if Manager reasonably determines that the balance in the Plan Account (whether
by deposit of Health Care Premiums or transfers from the Plan Reserve) exceeds
that which is reasonably necessary to pay Health Plan Costs allocable to the
Hotels when due and payable.  If at any time during any Plan year the balance in
the Plan Reserve allocable to the Hotels falls below the Minimum Plan Reserve
Balance, including by reason of transfers of funds to the Plan Account or an
increase in the estimated Health Plan Costs allocable to the Hotels for the then
current Plan year (the “Reserve Shortfall”), Lessee shall deposit into the
Reserve Account the amount of the Reserve Shortfall within ten (10) days after
receipt of Manager’s written or emailed request therefore.  If Lessee fails to
timely deposit the Reserve Shortfall, Manager shall have the right (in addition
to Manager’s other remedies under this Agreement) to draw down from Gross
Revenues for the Hotels the amount of the Reserve Shortfall.  If Gross Revenues
are not sufficient to fund the Reserve Shortfall, Manager shall have the right
to withdraw the amount of the Reserve Shortfall from the Operating Accounts, the
Capital Improvements Reserves, Working Capital or any other funds of Lessee held
by or under the control of Manager for the Hotels.  If at any time the balance
in the Plan Reserve exceeds twenty percent (20%) of the estimated Health Plan
Costs allocable to the Hotels for the then current Plan year, as same may be
adjusted from time to time during such Plan year, such excess amounts shall be
returned to Lessee.  Manager may elect in connection with the Plan to make
contributions to health reimbursement accounts (HRA) or health savings accounts
(HSA) maintained for the benefit of employees (“HRA/HSA Fundings”).  In the
event Manager makes HRA/HSA Fundings for employees at a Hotel, such HRA/HSA
Fundings shall not be considered Health Care Costs, but shall be a Deduction for
such Hotel and shall be treated hereunder in the same manner as other Employee
Costs and Expenses.

 

9.03                        Manager’s Employees.  It is expressly understood and
agreed that all such personnel employed at the Hotel pursuant to this Agreement,
including the Manager’s acting General Manager for the Hotel, will be the
employees of Manager for all purposes including, without limitation, federal,
state and local tax and reporting purposes, but the expense incurred in
connection therewith will be a Deduction and for Lessee’s account.  A General
Manager’s compensation may be allocated to other Hotels on a fair and equitable
basis if the General

 

34

--------------------------------------------------------------------------------


 

Manager oversees and supervises other Hotel operations.  Manager shall use such
care when hiring any employees as may be common to the hospitality business and
consistent with the Manager’s standards of operation.  Lessee acknowledges and
agrees that Manager, as the employer of the Hotel’s employees, shall be entitled
to all federal, state and/or local tax credits or benefits allowed to employers
relating to the Hotel’s employees including, without limitation, the Work
Opportunity Tax Credit, the Targeted Jobs Tax Credit, and similar tax credits
(provided that Manager shall pay all incremental fees, if applicable, to qualify
for such tax credits).  Manager, in accordance with the Annual Operating Budget,
may draw down from Gross Revenues all costs and expenses, of whatever nature,
incurred in connection with such employees, including, but not limited to,
wages, salaries, on-site staff, bonuses, commissions, fringe benefits, employee
benefits, recruitment costs, workmen’s compensation and unemployment insurance
premiums, payroll taxes, vacation and sick leave (collectively, “Employee Costs
and Expenses”).

 

9.04                        Special Projects - Corporate Employees.  The costs,
fees, compensation and other expenses of any persons engaged by Manager to
perform duties of a special nature, directly related to the operation of the
Premises, including, but not limited to, in-house or outside counsel,
accountants, bookkeepers, auditors, employment search firms, marketing and sales
firms, and similar firms of personnel, shall be operating expenses, payable from
and consistent with the Annual Operating Budget and not the responsibility of
the Manager.  The costs, fees, compensation and other expenses of those
personnel of Manager assigned to special projects for the Hotel shall also be
operating expenses payable by the Lessee  and not the responsibility of
Manager.  The daily per diem rate for those personnel shall be based upon the
actual costs of Manager in providing its personnel for such special services or
projects, without mark-up for fee or profit but including salary and employee
benefit costs and costs of equipment used in performing such services, overhead
costs, travel costs and long distance telephone.  Such special services shall
include, but not be limited to, those matters which are not included within the
scope of the duties to be performed by Manager hereunder and, if not provided by
Lessee, would involve the Lessee’s engagement of a third party to perform such
services; for example, special sales or marketing programs, market reviews,
assistance in opening new food and beverage facilities, legal services,
accounting services, tax services, insurance services, data processing,
engineering personnel, and similar services.

 

9.05                        Termination.  At Termination, subject to
Section 2.01 above, Lessee shall reimburse Manager for costs and expenses
incurred by Manager which arise out of either the transfer or termination of
Manager’s employees at the Hotel, such as reasonable transfer costs,
compensation in lieu of vacation and sick leave, severance pay (including a
reasonable allowance for severance pay for Executive Employees of the Hotel, the
amount of such allowance not to exceed an amount equal to Manager’s then current
severance benefits for such terminated Executive Employees, unless Lessee
otherwise approves), unemployment compensation, employer liability pursuant to
the Consolidated Omnibus Budget Reconciliation Act (COBRA liability) and the
Worker Adjustment and Retraining Notification Act (WARN Act) and other
employment liability costs arising out of the termination of the employment of
the Manager’s employees at the Premises (herein collectively called “Employee
Related Termination Costs”).  This reimbursement obligation shall not apply to
any corporate personnel of Manager assigned to the Hotel for special projects or
who perform functions for Manager at the corporate level.  In

 

35

--------------------------------------------------------------------------------


 

order to be reimbursable hereunder, any Employee Related Termination Costs must
be pursuant to policies of Manager which shall be consistent with those of other
managers managing similar hotels in similar markets and geographical locations
and which shall be subject to review and reasonable approval of Lessee from time
to time upon Notice from Lessee and which review and approval shall occur no
more than one time during each Fiscal Year during the term of this Agreement.

 

At Termination, an escrow fund shall be established from Gross Revenues (or, if
Gross Revenues are not sufficient, with funds provided by Lessee) to reimburse
Manager for all reimbursable Employee Related Termination Costs.

 

Employee Related Termination Costs shall include Health Plan Costs allocable to
the Hotels that become payable under a Plan following a Termination.  Manager
shall be entitled to hold the balance of funds in the Plan Reserve to pay such
Health Plan Costs as they become due for the following periods of time (the
“Contingency Period”): (a) six (6) months following Termination with respect to
Health Plan Costs relating to claims incurred prior to Termination, and eighteen
(18) months following Termination with respect to COBRA liability (or such
earlier date upon which there are no employees electing COBRA coverage relating
to such Termination) (the “Contingent Costs”).  In addition, in the event
Manager reasonably determines that the balance of funds in the Plan Reserve is
not sufficient to cover Manager’s estimate of Contingent Costs, Lessee shall
deposit into the Plan Account on or before the date of Termination or following
a Termination, within ten (10) days after receipt of Manager’s written request
therefore, the amount that Manager reasonably determines is sufficient to cover
Manager’s estimate of Contingent Costs (the “Contingent Shortfall”).  If Lessee
fails to timely deposit the Contingent Shortfall, Manager shall have the right
(in addition to Manager’s other remedies under this Agreement) to draw down from
Gross Revenues for the Hotels the amount of the Contingent Shortfall.  If Gross
Revenues are not sufficient to fund the Contingent Shortfall, Manager shall have
the right to withdraw the amount of the Contingent Shortfall from the Operating
Accounts, the Capital Improvement Reserves, Working Capital or any other funds
of Lessee held by or under the control of Manager for the Hotel(s).  Following
the expiration of the Contingency Period for a Termination of this Agreement in
its entirety, any balance remaining in the Plan Reserve shall be returned to
Lessee.

 

9.06                        Employee Use of Hotel.  Manager, in its discretion,
may (i) provide lodging for Manager’s Executive Employees and corporate staff
visiting the Hotel in connection with the performance of Manager’s services
hereunder and allow them the use of the facilities of the Hotel, and
(ii) provide the management of the Hotel with temporary living quarters within
the Hotel and the use of all facilities of the Hotel, in either case at a
discounted price or without charge, as the case may be.  Manager shall, on a
space available basis, provide lodging at the Hotel for Lessee’s employees,
officers and directors visiting the Hotel and allow them the use of all
facilities of the Hotel in either case without charge, except for recreational
facilities for which a charge will apply.

 

9.07                        Non-Solicitation.  During the term of this Agreement
and for a period of two (2) years thereafter, unless an Event of Default by
Manager exists under this Agreement beyond applicable grace or cure periods, or
the Agreement has been terminated as a result of an uncured

 

36

--------------------------------------------------------------------------------


 

Event of Default by Manager, Lessee agrees that it (and its Affiliates) will
not, without the prior written consent of Manager, either directly or
indirectly, alone or in conjunction with any other person or entity, (i) solicit
or attempt to solicit any general manager (each a “General Manager” and,
collectively, “General Managers”) of the Hotel or any other hotels managed by
Manager or any of Manager’s Executive Employees (collectively, the General
Manager and Executive Employees are herein called the “Key Employees”) to
terminate, alter or lessen Key Employees’ employment or affiliation with Manager
or to violate the terms of any agreement or understanding between any such Key
Employee and Manager, as the case may be, or (ii) employ, retain, or contract
with any Key Employee.

 

ARTICLE X
BUDGET, STANDARDS AND CONTRACTS

 

10.01                 Annual Operating Budget.  Not less than forty-five (45)
days prior to the beginning of each Fiscal Year, Manager shall submit to Lessee
for each Hotel, a budget (the “Annual Operating Budget”) setting forth in detail
an estimated profit and loss statement for the next twelve (12) Accounting
Periods, or for the balance of the Fiscal Year in the event of a partial first
Fiscal Year, including a schedule of hotel room rentals and other rentals and a
marketing and business plan for each Hotel, such budget to be substantially in
the format of Exhibit “D” attached to the Addendum for such Hotel.

 

10.02                 Budget Approval.  The Annual Operating Budget submitted to
Lessee by Manager shall be subject to the approval of Lessee (such approval not
to be unreasonably withheld).  The Annual Operating Budget shall not be deemed
accepted by Lessee in the absence of its express written approval.  Not later
than thirty (30) days after receipt by Lessee of a proposed Annual Operating
Budget (or such longer period as Lessee may reasonably request on Notice to
Manager), Lessee may deliver an AOB Objection Notice with reasonable detail to
the Manager stating that Lessee objects to any information contained in or
omitted from such proposed Annual Operating Budget and setting forth the nature
of such objections with reasonable specificity.  Failure of Lessee to deliver an
AOB Objection Notice shall be deemed rejection of the Manager’s proposed Annual
Operating Budget in its entirety.  Upon receipt of any AOB Objection Notice, the
Manager shall, after consultation with Lessee, modify the proposed Annual
Operating Budget, taking into account Lessee’s objections, and shall resubmit
the same to Lessee for Lessee’s approval within fifteen (15) days thereafter,
and Lessee may deliver further AOB Objection Notices (if any) within fifteen
(15) days thereafter (in which event, the re-submission and review process
described above in this sentence shall continue until the proposed Annual
Operating Budget in question is accepted and consented to by Lessee). 
Notwithstanding anything to the contrary set forth herein, Lessee shall have the
right at any time subsequent to the acceptance and consent with respect to any
Annual Operating Budget, on Notice to the Manager, to revise such Annual
Operating Budget or to request that the Manager prepare for Lessee’s approval a
revised Annual Operating Budget (with the approval of Manager, such approval not
to be unreasonably withheld), taking into account such circumstances as Lessee
deems appropriate; provided, however, that the revision of an Annual Operating
Budget shall not be deemed a revocation of the Manager’s authority with respect
to such actions as the Manager may have already taken prior to receipt of such
revision notice in implementing a previously approved budget or plan.  Lessee
and Manager acknowledge and agree that the

 

37

--------------------------------------------------------------------------------


 

Annual Operating Budgets are merely forecasts of operating revenues and expenses
for an ensuing year and shall be revised, by agreement of Lessee and Manager,
from time to time as business and operating conditions shall demand.  However,
Manager shall use its reasonable best efforts to operate the Premises in
accordance with the Annual Operating Budget.  The failure of the Hotel to
perform in accordance with such Annual Operating Budget shall not constitute a
default by Manager of this Agreement, however, the Lessee has a right to
terminate this Agreement with respect to a Subject Hotel if such Subject Hotel
fails to satisfy the Performance Test as set forth in Section 2.03(c) above.

 

10.03                 Operation Pending Approval.  If the Annual Operating
Budget (or any component thereof) has not yet been approved by Lessee prior to
any applicable Fiscal Year, then, until approval of such Annual Operating Budget
(or such component) by Lessee, Manager shall operate the Hotel substantially in
accordance with the prior year’s Annual Operating Budget except for (a) those
components of the Annual Operating Budget for the applicable Fiscal Year
approved by Lessee, (b) the Necessary Expenses which shall be paid as required,
(c) the Emergency Expenses which shall be paid as required, and (d) those
expenses that vary in correlation with Gross Revenues and/or occupancy in the
aggregate.

 

10.04                 Budget Meetings.  At each budget meeting and at any
additional meetings during a Fiscal Year reasonably called by Lessee or Manager,
Manager shall consult with Lessee on matters of policy concerning management,
sales, room rates, wage scales, personnel, general overall operating procedures,
economics and operation and other matters affecting the operation of the Hotel.

 

ARTICLE XI
OPERATING DISTRIBUTIONS

 

11.01                 Management Fee.  As consideration for the services to be
rendered by Manager pursuant to this Agreement as manager and operator of the
Premises, Manager shall be paid the following Base Management Fee and Incentive
Management Fee (as such terms are hereinafter defined), collectively called the
“Management Fee”, for each Hotel on a property by property basis as follows:

 

A.                                    Base Management Fee.  The base management
fee (“Base Management Fee”) shall be equal to the greater of (i) $13,504 (to be
increased annually based on any increases in CPI over the preceding annual
period), or (ii) three percent (3%) of the Gross Revenues for each Accounting
Period, to be paid monthly in arrears.  If this Agreement shall commence or
expire on other than the first and last day of a calendar month, respectively,
the Base Management Fee shall be apportioned based on the actual number of days
of service in the month.

 

B.                                    Incentive Fee.  The incentive fee (the
“Incentive Fee”) shall be equal to the lesser of (i) one percent (1%) of Gross
Revenues for each Fiscal Year and (ii) the amount by which the actual House
Profit exceeds the Budgeted HP determined on a property by property basis (“HP
Test”).  The Incentive Fee shall be payable annually in arrears within ninety
(90) days after the end of each Fiscal Year;

 

38

--------------------------------------------------------------------------------


 

provided, however, if based on actual operations and revised forecasts from time
to time, it is reasonably anticipated that the Incentive Fee is reasonably
expected to be earned for such Fiscal Year, Lessee shall reasonably consider
payment of the Incentive Fee, pro-rata on a quarterly basis, within twenty (20)
days following the end of each calendar quarter, subject to final adjustment
within ninety (90) days following the end of the Fiscal Year.

 

11.02                 Accounting and Interim Payment.

 

A.                                    Manager shall submit monthly, pursuant to
Section 15.02, an interim accounting to Lessee showing Gross Revenues,
Deductions, House Profit, Gross Operating Profit and Net Operating Income before
Debt Service.

 

B.                                    Calculations and payments of the Base
Management Fee made with respect to each Accounting Period shall be made on an
interim accounting basis and shall be accounted for cumulatively for each Fiscal
Year.  After the end of each Fiscal Year, Manager shall submit to Lessee an
accounting for such Fiscal Year, consistent with Section 15.03, which accounting
shall be controlling over the interim accountings.  Any adjustments required by
the Fiscal Year accounting shall be made promptly by the parties.

 

C.                                    The Incentive Fee shall only be calculated
and earned based upon the House Profit achieving the required HP Test for any
given Fiscal Year or a portion thereof if the period of calculation cannot
include the full period from January 1 to December 31.

 

D.                                    If Lessee raises no objection for any
reason (excluding fraud) within one (1) year from the receipt of annual
accounting statements as provided herein (or for fraud within any applicable
statute of limitations period, and if no statute of limitations period exists,
then in no event to exceed four (4) years from receipt of annual accounting
statements as provided herein), such accounting shall be deemed to have been
accepted by Lessee as true and correct, and Lessee shall have no further right
to question its accuracy.  Manager will provide Lessee profit and loss
statements for the current period and year-to-date, including actual, budget and
last year comparisons, as required by Section 15.03.

 

ARTICLE XII
INSURANCE

 

12.01                 Insurance.  Manager shall coordinate with Lessee, at all
times during any period of development, construction, renovation, furnishing and
equipping of the Premises, the procurement and maintenance in amount and scope
as available and market for the hotel lodging industry for hotels of similar
type and in similar markets and geographical locations as the Hotel, public
liability and indemnity and property insurance with minimum limits of liability
as required by Lessee, the Landlords, any Holder, or Franchisors, if applicable,
to protect Lessee, Landlord, Manager, any Holder, and any Franchisor, if
applicable, against loss or damage arising

 

39

--------------------------------------------------------------------------------


 

in connection with the development, construction, renovation, furnishing and
equipping of the Premises (and pre-opening activities, if applicable),
including, without limitation, the following:

 

12.01.1.                            Extended Coverage, Boiler, Business
Interruption  and Liability Insurance.

 

(a)         Building insurance on the “Special Form” (formerly “All Risk” form)
(including earthquake and flood in reasonable amounts as determined by Lessee)
in an amount not less than 100% of the then “full replacement cost” thereof (as
defined below) or such other amount which is acceptable to Lessee, and personal
property insurance on the “Special Form” in the full amount of the replacement
cost thereof;

 

(b)         Insurance for loss or damage (direct and indirect) from steam
boilers, pressure vessels or similar apparatus, now or hereafter installed in
the Hotel, in the minimum amount of $5,000,000 or in such greater amounts as are
then customary or as may be reasonably requested by Lessee from time to time;

 

(c)          Loss of income insurance on the “Special Form”, in the amount of
one year of the sum of Base Rent plus Percentage Rent (as such terms are defined
in and as determined pursuant to the Leases) for the benefit of Landlords, and
business interruption insurance on the “Special Form” in the amount of one year
of Gross Operating Profit, for the benefit of Lessee.  All loss of income
insurance proceeds shall be part of Gross Revenues;

 

(d)         Commercial general liability insurance, with amounts not less than
$1,000,000 combined single limit for each occurrence and $2,000,000.00 for the
aggregate of all occurrences within each policy year, as well as excess
liability (umbrella) insurance with limited of at least $35,000,000 per
occurrence, covering each of the following: bodily injury, death, or property
damage liability per occurrence, personal and advertising injury, general
aggregate, products and completed operations, and “all risk legal liability”
(including liquor law or “dram shop” liability if liquor or alcoholic beverages
are served at the Hotel);

 

(e)          Automobile insurance on vehicles operating in conjunction with the
Hotel with limits of liability of at least $1,000,000.00 combined, single limit
coverage; and

 

(f)           Insurance covering such other hazards and in such amounts as may
be customary for comparable properties in the area of the Hotel and is available
from insurance companies, insurance pools or other appropriate companies
authorized to do business in the State where the Hotel is located at rates which
are economically practicable in relation to the risks covered as may be
reasonably requested by Lessee and otherwise consistent with the costs allocated
therefor in the Annual Operating Budget.

 

12.01.2.                            Operational Insurance.

 

(a)         Workers’ compensation and employer’s liability insurance as may be
required under Legal Requirements and as Manager may deem reasonably prudent
covering all of

 

40

--------------------------------------------------------------------------------


 

Manager’s employees at the Premises, with such deductible limits or self-insured
retentions as may be reasonably established from time to time by Manager;

 

(b)         Fidelity bonds, with limits and deductibles as may be reasonably
requested by Lessee, covering Manager’s employees in job classifications
normally bonded under prudent hotel management practices in the United States or
otherwise required by law; and

 

(c)          Such other insurance in amounts as Manager in its reasonable
judgment deems advisable for its protection against claims, liabilities and
losses arising out of or connected with its performance under this Agreement,
and otherwise consistent with the costs allocated therefor in the Annual
Operating Budget.

 

12.02                 Replacement Cost.  The term “full replacement cost” as
used herein shall mean the actual replacement cost of the Hotel requiring
replacement from time to time including an increased cost of construction
endorsement, if available, and the cost of debris removal.  In the event either
party to this Agreement believes that full replacement cost (the
then-replacement cost less such exclusions) has increased or decreased at any
time during the Term, it shall have the right to have such full replacement cost
re-determined.

 

12.03                 Increase in Limits.  If either party to this Agreement at
any time deems the limits of the personal injury or property damage under the
comprehensive commercial general liability insurance then carried to be either
excessive or insufficient, such parties shall endeavor in good faith to agree on
the proper and reasonable limits for such insurance to be carried and such
insurance shall thereafter be carried with the limits thus agreed on until
further change pursuant to the provisions of this Section.

 

12.04                 Blanket Policy.  Notwithstanding anything to the contrary
contained in this Article XII, Manager may include the insurance required
hereunder within the coverage of a so-called blanket policy or policies of
insurance carried and maintained by Manager; provided, however, that the
coverage afforded to the parties as required herein will not be reduced or
diminished or otherwise be different from that which would exist under a
separate policy meeting all other requirements of this Agreement by reason of
the use of such blanket policy of insurance, and provided further that the
requirements of this Article XII are otherwise satisfied.

 

12.05                 Costs and Expenses.  Insurance premiums and any costs or
expenses with respect to the insurance, including, without limitation, agent’s
and consultant’s costs used to place insurance or adjust claims, shall be
Deductions. Premiums on policies for more than one year shall be charged
pro-rata against Gross Revenues over the period of the policies and to the
extent, through blanket policies, cover other hotels managed by Manager or owned
by Lessee or any of its Affiliates, shall be allocated based on rooms, number of
employees, values or other methods as determined to be reasonable by Manager and
Lessee.  Any reserves, losses, costs, damages or expenses which are uninsured,
self-insured, or fall within deductible limits shall be treated as a cost of
insurance and shall be Deductions, subject to Article XXV.

 

41

--------------------------------------------------------------------------------


 

12.06                 Policies and Endorsements.

 

A.                                    Where permitted, all insurance provided
for under this Article XII shall name Lessee as insured, and Manager, any
Holder, the Landlords, and, if required, the Franchisors, as additional
insureds.  The party procuring such insurance shall deliver to the other party
certificates of insurance with respect to all policies so procured, including
existing, additional and renewal policies and, in the event of insurance about
to expire, shall deliver certificates of insurance with respect to the renewal
policies not less than ten (10) days prior to the respective dates of
expiration.

 

B.                                    All policies of insurance provided for
under this Article XII shall, to the extent obtainable, be with insurance
companies licensed or authorized to do business in the state in which the
Premises are located, with a minimum rating of A or better in the Best’s
Insurance Guide and an S&P rating of at least A+V (or such higher rating if so
required by any Holder, Landlord or Franchisor), and shall have attached thereto
an endorsement that such policy shall not be cancelled or materially changed
without at least thirty (30) days’ (and for Texas Hotels, ten (10) days’) prior
written notice to Lessee.  All insurance policies obtained pursuant to this
Article XII shall contain a standard waiver of subrogation endorsement.

 

12.07                 Termination.  Upon Termination of this Agreement, an
escrow fund in an amount reasonably acceptable to Manager shall be established
from Gross Revenues (or, if Gross Revenues are not sufficient, with funds
provided by Lessee) to cover the amount of any costs which, in Manager’s
reasonable business judgment, will likely need to be paid by either Lessee or
Manager with respect to pending or contingent claims, including those which
arise after Termination for causes arising during the Term of this Agreement. 
Upon the final disposition of all such pending or contingent claims, any
unexpended funds remaining in such escrow shall be paid to Lessee.

 

ARTICLE XIII
TAXES AND DEBT SERVICE

 

13.01                 Taxes.

 

(a)         All real estate and ad valorem property taxes, assessments and
similar charges on or relating to the Premises during the Term of this Agreement
shall be paid by Manager, on behalf of Lessee, before any fine, penalty, or
interest is added thereto or lien placed upon the Premises, unless payment
thereof is stayed.  All such payments shall be reserved and paid from Gross
Revenues and treated as Deductions in determining Net Operating Income.  Gross
Revenues reserved for such purposes shall be placed in an escrow account or
accounts established pursuant to the requirements of any applicable Holder. 
Interest earned in said account attributable to funds deposited pursuant to this
Agreement shall be added to such reserve, thereby reducing the amount required
to be placed in the account from Gross Revenues.

 

42

--------------------------------------------------------------------------------


 

(b)         Notwithstanding the foregoing, upon Lessee’s request, Manager shall,
as a Deduction, contest the validity or the amount of any such tax or
assessment.  Lessee agrees to cooperate with Manager and execute any documents
or pleadings required for such purpose, provided that Lessee is satisfied that
the facts set forth in such documents or pleadings are accurate and that such
execution or cooperation does not impose any unreasonable obligations on Lessee,
and Lessee agrees to reimburse Manager as a Deduction for all expenses
occasioned to Manager by any such contest, provided that such expenses shall be
approved by Lessee prior to the time that they are incurred.

 

13.02                 Debt Service; Ground Lease Payments.  In the event of a
Hotel Mortgage and/or Ground Lease and upon direction of Lessee, Manager shall
establish an account (the “Property Service Account”) to pay Debt Service and/or
Ground Lease Payments in such periodic payments as required by any applicable
Holder under any applicable Hotel Mortgage and/or landlord under any Ground
Lease.  The Property Service Account shall be funded by Landlord under the Lease
from funds paid by Landlord to Lessee.  In the event sufficient funds are
unavailable for the payment of Debt Service and/or Ground Lease Payments from
the Property Service Account, then Manager shall notify Lessee in writing of
such insufficiency who shall in turn advise the Landlord under the applicable
Lease to replenish the Property Service Account to provide funds for payment of
Debt Service and/or Ground Lease Payments.

 

ARTICLE XIV
BANK ACCOUNTS

 

All funds made available to Manager by Lessee for operations of the Premises,
exclusive of those amounts described in Article VIII, shall be deposited into a
banking checking account or accounts to be established in the name of Lessee
(the “Operating Account”), consistent with the requirements of any Cash
Management Agreements, if any.  The Operating Account shall be interest bearing
when possible.  Subject to the limitation of Manager’s authority set forth
herein, both Manager and Lessee shall be authorized to withdraw funds from said
Operating Account, except that Lessee may withdraw funds from said account only
if an Event of Default by Manager has occurred under this Agreement or an event
has occurred that with the passage of time might be an Event of Default by
Manager.  Prior to any such withdrawal by Lessee, Lessee shall provide Notice of
same to Manager, and Manager shall not be liable to Lessee for any checks
written by Manager for operating expenses which are returned due to insufficient
funds caused by such Lessee withdrawal.  From time to time both Manager and
Lessee shall designate signatory parties on such account and shall provide
written notice of such designation or change in designation to the other party,
and the signatures of such persons shall be formally and expressly recognized by
the bank in which such account or accounts are maintained.  The bank or banks to
be utilized shall be selected and approved by Lessee and Manager.  All monies
received shall be deposited in, including, but not limited to, Gross Revenues,
and expenses paid, including, but not limited to, Deductions, shall be paid from
such bank checking account(s) except that Manager shall have the right to
maintain payroll and petty cash funds and to make payments therefrom as the same
are customary and utilized in the lodging business.  Such funds shall not be
commingled with Manager’s funds.  Lessee shall have the right, at its expense,
to audit said account or accounts at any reasonable time.

 

43

--------------------------------------------------------------------------------


 

Manager may establish one or more separate bank accounts for handling payroll
costs in the name of Lessee.  Such accounts shall be in a bank selected by
Manager and approved by Lessee, and shall be handled exclusively by the
individuals designated by Manager and approved in writing by Lessee.  Funds
shall be deposited in the payroll account or accounts from the Operating
Account, as needed, in order to meet payroll requirements.

 

Until otherwise prescribed by Lessee in writing, the Operating Account shall be
under the control of Manager, without prejudice, however, to Manager’s
obligation to account to Lessee as and when provided herein.  All receipts and
income, including without limitation, Gross Revenues shall be promptly deposited
in the Operating Account.  Checks or other documents of withdrawal shall be
signed only by the individual representatives of Manager approved in writing by
Lessee and duly recognized for such purpose by the bank or banks in which the
referenced accounts are maintained.  Manager shall supply Lessee with fidelity
bonds or other insurance insuring the fidelity of authorized signatories to such
accounts, unless said bonds or other insurance shall have been placed by Lessee
and delivered directly by the bonding or insurance company to Lessee.  The cost
of such fidelity bonds or other insurance shall be a Deduction, at Lessee’s
expense, and subject to Lessee’s approval.  Neither Lessee nor Manager shall be
responsible for any losses occasioned by the failure or insolvency of the bank
or banks in which the referenced accounts are maintained.  Upon expiration or
termination of this Agreement for the Hotel and the payment to Manager of all
amounts due Manager hereunder upon such expiration or termination, as provided
in this Agreement, all remaining amounts in the referenced accounts shall be
transferred forthwith to Lessee, or made freely available to Lessee.

 

Manager shall not be required to advance funds, and Manager shall not be
obligated to incur any liability or obligation for Lessee’s account, without
assurance that necessary funds for the discharge thereof will be provided by
Lessee.

 

All reserve accounts established pursuant to this Agreement shall be placed in
segregated interest-bearing accounts in the name of Lessee which interest shall
be added to such reserve and serve to reduce the amount required to be placed in
such reserve account.

 

ARTICLE XV
ACCOUNTING SYSTEM

 

15.01                 Books and Records.  Manager shall maintain an adequate and
separate accounting system in connection with its management and operation of
the Premises pursuant to this Agreement.  The books and records shall be kept in
accordance with GAAP and the Uniform System of Accounts (to the extent
consistent with GAAP) and shall be maintained at all times either on the
Premises, at the principal office of the Manager, or in storage, for at least
three (3) years after the Fiscal Year to which the books and records relate. 
Lessee, the beneficial owners of Lessee, the Landlords (to the extent permitted
under the Leases), any Holder (to the extent permitted under the Hotel
Mortgage), any Franchisor (to the extent permitted under any applicable
Franchise Agreement), or their respective employees or duly authorized agents,
shall have the right and privilege of examining and inspecting the books and
records at any reasonable time.  Upon termination of this Agreement for a Hotel,
all such books and records shall be turned over to Lessee so as to insure the
orderly continuance of the operation of the Hotel; provided

 

44

--------------------------------------------------------------------------------


 

however, that all such books and records thereafter shall be available to
Manager at the Hotel at all reasonable times for inspection, audit, examination
and copying for a period of three (3) years.

 

15.02                 Monthly Financial Statements.  Within twenty-five (25)
days following each Accounting Period, Manager shall furnish Lessee with respect
to the Hotel an accrual basis balance sheet on Manager’s standard format in
reasonable detail, together with a reasonably detailed accrual basis profit and
loss statement for the calendar month next preceding and with a cumulative
calendar year accrual basis profit and loss statement to date, including a
comparison to the Annual Operating Budget and the Capital Improvements Budget
and a statement of cash flows for each monthly and cumulative period for which a
profit and loss statement is prepared.  Further, from time to time as reasonably
requested by Lessee, Manager shall provide a statement of bank account balances,
an allocation to reserve accounts, a sources and uses statement, a narrative
discussing any of the aforementioned reports and material variances from the
Annual Operating Budget and the Capital Improvements Budget, such other reports
and financial statements as Lessee may reasonably request and as are customarily
provided by managers of similar hotel properties in the area of the Hotel
without Manager receiving additional fees to provide same.

 

15.03                 Annual Financial Statements.  Within forty-five (45) days
after the end of each Fiscal Year, Manager shall furnish to Lessee year-end
financial statements for the Hotel (including a balance sheet, income statement
and statement of sources and uses of funds) which statements shall be unaudited
and shall be prepared in accordance with GAAP and the Uniform System of Accounts
(to the extent consistent with GAAP).  Lessee will engage an independent
national certified public accounting firm with hospitality experience and
reasonably acceptable to Lessee to provide audited annual financial statements. 
Manager shall cooperate in all respects with such accountant in the preparation
of such statements, including the delivery of any financial information
generated by Manager pursuant to the terms of this Agreement and reasonably
required by the Lessee’s accountant to prepare such audited financial
statements.

 

ARTICLE XVI
PAYMENT BY LESSEE

 

16.01                 Payment of Base Management Fee.  On the fifth (5th) day of
each month during the term of this Agreement, Manager shall be paid out of the
Operating Account, the Base Management Fee for the preceding Accounting Period,
as determined from the books and records referred to in Article XV.

 

16.02                 Distributions.  Subject to retention of Reasonable Working
Capital (including any amounts as required by the Capital Improvement Budget)
and retention of such reserves as may be required under any Hotel Mortgage
and/or Ground Lease, as applicable, Manager shall deliver to Lessee from the
Operating Account, any excess Working Capital for the preceding Accounting
Period on the 25th day of the following month, and such amounts of Lessee’s
money in the possession or under the control of Manager as Lessee shall from
time to time request.  For purposes of this Article “Reasonable Working Capital”
shall mean an amount reasonably determined by Manager at the same time as the
monthly financial statements are prepared

 

45

--------------------------------------------------------------------------------


 

pursuant to Section 15.02 hereof, but in no event to exceed a sum equal to a
ratio of current assets to current liabilities of 2:1 (but excluding from such
calculation cash restricted or unavailable under any Cash Management Agreement).

 

16.03                 Payment Option.  Management Fees shall be paid in cash,
except that subject to the requirements of Section 5.02.6 and Section 28.08
Manager may request, no later than thirty (30) days prior to the payment due
date, by Notice to Lessee (such request to be subject to the approval of a
majority of the Independent Directors of AHT, in their sole discretion, and to
any applicable restrictions of a national securities exchange (including NASDAQ
NMS and NASDAQ Small Cap) and to federal and state securities laws), payment of
up to one-third (1/3rd) of its Base Management Fee and up to one hundred percent
(100%) of its Incentive Fee, in the form of shares of common stock of AHT priced
at the “Strike Price,” or in the form of stock options priced in accordance with
the “Black-Scholes Model” (the “Payment Option Request”), as follows:

 

A.                                    Common Stock at “Strike Price”.  The
number of shares of common stock of AHT to be issued in lieu of the applicable
Base Management Fees and/or Incentive Fee as noted in the Payment Option Request
(the “Designated Fees”) shall be based upon the “Strike Price” of such common
stock determined as follows:  The term “Strike Price” shall be and mean the
amount obtained (rounded upward to the next highest cent) by determining the
simple average of the daily closing price of the common stock of AHT for the
twenty (20) trading days ending on the last trading day of the calendar week
immediately preceding the applicable payment due date on the New York Stock
Exchange or, if the shares of such common stock are not then being traded on the
New York Stock Exchange, then on the principal stock exchange (including without
limitation NASDAQ NMS or NASDAQ Small Cap) on which such common stock is then
listed or admitted to trading as determined by AHT or, if such common stock is
not then so listed or admitted to trading the average of the last reported
closing bid and asked prices on such days in the over-the-counter market or, if
no such prices are available, the fair market value per share of such common
stock, as determined by a majority of the Independent Directors of AHT in their
sole discretion.  The Strike Price shall not be subject to any adjustment as a
result of the issuance of any additional shares of common stock by AHT for any
purpose, except for stock splits (whether accomplished by stock dividends or
otherwise) or reverse stock splits occurring during the 20 trading days
referenced in the calculation of the Strike Price.  Upon determination of the
Strike Price for such common stock (and provided payment in the form of common
stock has been approved by the board of directors of AHT), AHT agrees to issue
to Manager the number of shares of common stock in AHT determined by dividing
the Designated Fees by the Strike Price per share of common stock, and any
balance remaining shall be paid to Manager in cash.

 

B.                                    Options based on Black-Scholes Model.  The
number of stock options to be issued in lieu of the Designated Fees shall be
based upon the “Black-Scholes Model” as follows:  The term “Black-Scholes Model”
means the Black-Scholes

 

46

--------------------------------------------------------------------------------


 

model for valuing the “fair value” of an option calculated based on historical
data and calculated probabilities of future stock prices, reasonably applied. 
Upon determination of the value of an option on the date such options are to be
issued, as determined using the Black-Scholes Model (the “Black-Scholes
Amount”), provided payment in the form of options has been approved by the board
of directors of AHT, AHT agrees to issue to Manager the number of options for
common stock of AHT determined by dividing the Designated Fees by the
Black-Scholes Amount per option, and any balance remaining shall be paid to
Manager in cash.  The “Strike Price” for any option (which must be exercised
within ten (10) years of issuance), shall have the meaning of the term “Strike
Price” as used in subparagraph A above.

 

ARTICLE XVII
RELATIONSHIP AND AUTHORITY

 

Lessee and Manager shall not be construed as partners, joint venturers or as
members of a joint enterprise and neither shall have the power to bind or
obligate the other except as set forth in this Agreement.  Nevertheless, Manager
is granted such authority and power as may be reasonably necessary for it to
carry out the provisions of this Agreement.  This Agreement, either alone or in
conjunction with any other documents, shall not be deemed to constitute a lease
of any portion of the Premises.  Nothing contained herein shall prohibit or
restrict Manager or any affiliate of Manager from operating, owning, managing,
leasing or constructing any hotel of any nature or description which may in any
manner compete with that of the Premises, except as otherwise set forth in the
Mutual Exclusivity Agreement; provided that Manager agrees to comply with the
conflicts policies of AHT.  Except as otherwise expressly provided in this
Agreement, (a) all debts and liabilities to third persons incurred by Manager in
the course of its operation and management of the Hotel in accordance with the
provisions of this Agreement shall be the debts and liabilities of Lessee only,
and (b) Manager shall not be liable for any such obligations by reason of its
management, supervision, direction and operation of the Hotel as agent for
Lessee.  Manager may so inform third parties with whom it deals on behalf of
Lessee and may take any other reasonable steps to carry out the intent of this
paragraph.

 

ARTICLE XVIII
DAMAGE, CONDEMNATION AND FORCE MAJEURE

 

18.01                 Damage and Repair.  If, during the Term hereof, a Hotel is
damaged or destroyed by fire, casualty, or other cause, Lessee shall, subject to
the requirements of the applicable underlying Lease, repair or replace the
damaged or destroyed portion of the Hotel to the same condition as existed
previously.  In the event the underlying Lease relating to such damaged Hotel is
terminated pursuant to the provisions of such Lease, Lessee may terminate this
Agreement with respect to such Hotel upon sixty (60) days’ Notice from the date
of such damage or destruction, in which case this Agreement shall then terminate
with respect to such Hotel sixty (60) days from the date of such notice and
neither party shall have any further rights, obligations, liabilities or
remedies one to the other hereunder with respect to such Hotel, except as
otherwise provided in Article II (provided that no termination fees shall be
payable by Lessee pursuant to

 

47

--------------------------------------------------------------------------------


 

Article II) and Section 18.04.  If this Agreement remains in effect with respect
to such damaged Hotel and the damage does not result in a reduction of Gross
Revenues at such Hotel, the Management Fee will be unabated.  If however, this
Agreement remain in effect with respect to such Hotel, but the damage does
result in a reduction of Gross Revenues at such Hotel, Lessee shall be entitled
to partial, pro rata abatement with respect to the Management Fee until such
time as such Hotel is restored.

 

18.02                 Condemnation.

 

A.                                    In the event all or substantially all of a
Hotel shall be taken in any eminent domain, condemnation, compulsory
acquisition, or similar proceeding by any competent authority for any public or
quasi-public use or purpose, this Agreement shall terminate with respect to such
Hotel, subject to the requirements of the applicable underlying Lease.  However,
in any event of such termination, Lessee shall give Manager at least fifteen
(15) days prior Notice of such termination.  In the event of such termination,
neither party shall have any further rights, remedies, obligations or
liabilities one to the other hereunder with respect to such Hotel except as
otherwise provided in Article II above (provided that no termination fees shall
be payable by Lessee pursuant to Article II).

 

B.                                    If a portion of the Premises shall be
taken by the events described in Section 18.02A or the entire Premises are
temporarily affected, the result of either of which is not to make it, in the
reasonable business judgment of Lessee, unreasonable to continue to operate the
applicable Hotel, subject to the requirements of the applicable underlying
Lease, this Agreement shall not terminate with respect to such Hotel.  However,
so much of any award for any such partial taking or condemnation shall be made
available to the extent necessary to render the applicable Premises equivalent
to its condition prior to such event and the balance shall be paid to Lessee or
the Holder, if required by any Hotel Mortgage covering the Premises.

 

18.03                 Force Majeure.  If an event of Force Majeure directly
involves a Hotel and has a significant adverse effect upon the continued
operations of such Hotel, then Lessee shall be entitled to terminate this
Agreement with respect to the applicable Hotel by written Notice within sixty
(60) days from the date of such Force Majeure, and this Agreement shall then
terminate with respect to the applicable Hotel sixty (60) days from such notice,
in which event neither Lessee nor Manager shall have any further rights,
remedies, obligations or liabilities, one to the other, hereunder, with respect
to the applicable Premises except as otherwise provided in Article II (provided
that no termination fees shall be payable by Lessee pursuant to Article II).

 

18.04                 Liquidated Damages if Casualty.

 

A.                                    Omitted.

 

B.                                    Casualty of a Hotel. Notwithstanding
anything contained in this Agreement to the contrary, if any Hotel is damaged
pursuant to a casualty as set forth in Section 18.01 hereof within the first
year of the initial 10-year term for such

 

48

--------------------------------------------------------------------------------


 

Hotel, and Lessee elects, for any reason, not to rebuild such Hotel, Lessee
agrees to pay Manager (provided there does not then exist an Event of Default by
Manager beyond any applicable cure periods), a termination fee, if any, that
would be owed if such hotel were then sold, as set forth in
Section 2.03(a)(i) above.  However, if after the first year of the initial
10-year term for a Hotel, such Hotel is damaged and Lessee elects not to rebuild
such hotel even though sufficient casualty proceeds are available to do so, then
Lessee will pay to Manager a termination fee (provided there does not then exist
an Event of Default by Manager beyond any applicable cure periods), equal to the
product obtained by multiplying (i) 65% of the aggregate Base Management Fee and
Incentive Fee estimated to be paid Manager budgeted in the Annual Operating
Budget applicable to such Hotel (but in no event less than the Base Management
Fee and Incentive Fee for the preceding full Fiscal Year) by (ii) nine (9).

 

Payment of the termination fees set forth in this Section 18.04 shall be subject
to Section 2.03(d) above with respect to liquidated damages.

 

18.05                 No Liquidated Damages if Condemnation or Force Majeure. 
No liquidated damages shall be payable in the event of a condemnation relating
to a Hotel, provided that Manager shall be entitled to seek recovery from the
condemning authority for its loss of contract and this Agreement shall not
terminate for that purpose.  No liquidated damages shall be payable by Lessee as
a result of its termination of this Agreement as to a Hotel pursuant to
Section 18.03 (Force Majeure).

 

ARTICLE XIX
DEFAULT AND TERMINATION

 

19.01                 Events of Default.  The following shall constitute events
of default (each an “Event of Default”):

 

A.                                    The filing of a voluntary petition in
bankruptcy or insolvency or a petition for reorganization under any bankruptcy
law by Lessee or Manager;

 

B.                                    The consent to any involuntary petition in
bankruptcy or the failure to vacate, within ninety (90) days from the date of
entry thereof, any order approving an involuntary petition by Lessee or Manager;

 

C.                                    The entering of an order, judgment or
decree by any court of competent jurisdiction, on the application of a creditor,
adjudicating Lessee or Manager as bankrupt or insolvent, or approving a petition
seeking reorganization or appointing a receiver, trustee, or liquidator of all
or a substantial part of such party’s assets, and such order, judgment or decree
continues unstayed and in effect for any period of ninety (90) days or more;

 

D.                                    The appointment of a receiver for all or
any substantial portion of the property of Lessee or Manager;

 

49

--------------------------------------------------------------------------------


 

E.                                     The failure of Lessee or Manager to make
any payment required to be made in accordance with the terms of this Agreement
within ten (10) days after receipt of Notice, specifying said default with
reasonable specificity, when such payment is due and payable; or

 

F.                                      The failure of Lessee or Manager to
perform, keep or fulfill any of the other covenants, undertakings, obligations
or conditions set forth in this Agreement, and the continuance of such default
for a period of thirty (30) days after written notice of said failure; provided,
however, if such default cannot be cured within such thirty (30) day period and
Lessee or Manager, as the case may be, commences to cure such default within
such thirty (30) day period and thereafter diligently and expeditiously proceeds
to cure the same, such thirty (30) day period shall be extended so long as it
shall require Lessee or Manager, as the case may be, in the exercise of due
diligence to cure such default, it being agreed that no such extension
(including the original 30 day cure period) shall be for a period in excess of
one hundred twenty (120) days.

 

G.                                    The Manager does not qualify as an
Eligible Independent Contractor.

 

19.02                 Consequence of Default.  Upon the occurrence of any Event
of Default, the non-defaulting party may give the defaulting party Notice of
intention to terminate this Agreement (after the expiration of any applicable
grace or cure period provided in Section 19.01), and upon the expiration of
thirty (30) days from the date of such notice, this Agreement shall terminate,
whereupon the non-defaulting party shall be entitled to pursue all of its rights
and remedies, at law or in equity, under this Agreement (including, without
limitation, any indemnity obligations which shall survive termination of this
Agreement) and any other rights and remedies available under Legal Requirements
except as otherwise expressly limited by the terms of Article II. 
Notwithstanding the foregoing, in the event that an Event of Default is
applicable to one or more of the Hotels but not all of the Hotels, such
termination shall only be as to such applicable Hotel(s).

 

ARTICLE XX
WAIVER AND INVALIDITY

 

20.01                 Waiver.  The failure of either party to insist upon a
strict performance of any of the terms or provisions of this Agreement or to
exercise any option, right or remedy herein contained, shall not be construed as
a waiver or as a relinquishment for the future of such term, provision, option,
right or remedy, but the same shall continue and remain in full force and
effect.  No waiver by either party of any term or provision hereof shall be
deemed to have been made unless expressed in writing and signed by such party.

 

20.02                 Partial Invalidity.  In the event that any portion of this
Agreement shall be declared invalid by order, decree or judgment of a court,
this Agreement shall be construed as if such portion had not been inserted
herein except when such construction would operate as an undue hardship on the
Manager or Lessee or constitute a substantial deviation from the general

 

50

--------------------------------------------------------------------------------


 

intent and purpose of said parties as reflected in this Agreement, in which
event it shall be terminated.

 

ARTICLE XXI
ASSIGNMENT

 

Subject to the requirements of any Hotel Mortgage, Franchise Agreement, Ground
Lease or any of the Leases, neither party shall assign or transfer (by operation
of law or otherwise) or permit the assignment or transfer of this Agreement
without the prior written consent of the other  (which may be withheld in its
sole discretion) and any such prohibited assignment or transfer shall be null
and void; provided, however, that Manager shall have the right, without such
consent, to assign its interest in this Agreement to any “Manager Affiliate
Entity”, provided such Manager Affiliate Entity qualifies as an Eligible
Independent Contractor as of the date of such transfer.  The term “Manager
Affiliate Entity” shall mean any entity controlled directly or indirectly by
(i) Archie Bennett, Jr. and/or Monty Bennett, (ii) family partnerships or trusts
(the sole members or beneficiaries of which are at all times lineal descendants
of Archie Bennett, Jr. or Monty Bennett (including step-children) and spouses of
any of the foregoing), or (iii) by lineal descendants of Archie Bennett, Jr. or
Monty Bennett (including step-children) and spouses of any of the foregoing. 
For purposes hereof, “controlled” shall mean (i) the possession, directly or
indirectly of a majority of the voting power and capital stock or ownership
interest of such entity, or (ii) the power to direct or cause the direction of
the management and policies of such entity in the capacity of chief executive
officer, president, chairman, or other similar capacity where they are actively
engaged and/or involved in providing such direction or control and spend a
substantial amount of time managing such entity.  Any such permitted assignee
shall be deemed to be the Manager for purposes of this Agreement provided such
assignee assumes all of Manager’s future obligations under this Agreement
pursuant to an assumption agreement reasonably acceptable to Lessee.  Any and
all such assignments, however, shall at all times be subject to the prior right,
title and interest of Lessee with respect to the Premises.  An assignment by
Manager or any permitted assignee of its interest in this Agreement, shall not
relieve Manager or any such permitted assignee, as the case may be, from their
respective obligations under this Agreement, and shall inure to the benefit of,
and be binding upon, their permitted successors and assigns.  For purposes of
this Article XXI any change in the ownership of the Manager or other event that
would cause the Manager to fail to be a Manager Affiliate Entity (unless
controlled by Ashford, Inc. or its successors and assigns) shall be deemed to be
a transfer of this Agreement, prohibited by this Article XXI unless first
consented to in writing by Lessee.

 

ARTICLE XXII
NOTICES

 

All notices, demands, elections, or other communications that any party this
Agreement may desire or be required to be given hereunder shall be in writing
and shall be given by hand, by depositing the same in the United States mail,
first class, postage prepaid, certified mail, return receipt requested, or by a
recognized overnight courier service providing confirmation of delivery, to the
addresses set forth below, or at such address as may be designated by the
addressee upon written notice to the other party, (herein called “Notice”).

 

51

--------------------------------------------------------------------------------


 

To Lessee:                                                              Ashford
TRS Corporation (or New Lessee set forth in an Addendum)
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Attn:  Chief Financial Officer
Fax: (972) 490-9605

 

With a copy to:                                    Ashford Hospitality Limited
Partnership
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Attn:  General Counsel
Fax: (972) 490-9605

 

To Manager:                                                 Remington Lodging &
Hospitality, LLC
14185 Dallas Parkway, Suite 1150
Dallas, Texas  75254
Attn:  Monty Bennett
Fax: (972) 980-2705

 

With a copy to:                                    Remington Lodging &
Hospitality, LLC
14185 Dallas Parkway, Suite 1150
Dallas, Texas  75254
Attn:  Legal Department
Fax: (972) 490-9605

 

To the Landlords:                       c/o Ashford Hospitality Limited
Partnership
14185 Dallas Parkway, Suite 1100
Dallas, Texas 75254
Attn:  General Counsel
Fax: (972) 490-9605

 

All notices given pursuant to this Article XXII shall be deemed to have been
given (i) if delivered by hand on the date of delivery or on the date that
delivery was refused by the addressee, or (ii) if delivered by certified mail or
by overnight courier, on the date of delivery as established by the return
receipt or courier service confirmation (or the date on which the return receipt
or courier service confirms that acceptance of delivery was refused by the
addressee).

 

ARTICLE XXIII
SUBORDINATION; NON-DISTURBANCE

 

23.01                 Subordination.  This Agreement shall be subject and
subordinate to any Hotel Mortgage and Lease, and Manager agrees to enter into a
lender-manager or landlord-manager (as applicable) agreement with respect to
each Hotel, which agreement shall contain reasonable provisions, including,
without limitation, Manager’s acknowledgment that its real estate interest in
and to the applicable Hotel, if any, created by this Agreement is subject and
subordinate to the applicable Hotel Mortgage or Lease, including providing any
purchaser of such Hotel at a

 

52

--------------------------------------------------------------------------------


 

foreclosure sale or deed-in-lieu of foreclosure, including the Holder, with the
right to terminate this Agreement with respect to the applicable Hotel;
provided, however, in no event will Manager agree to subordinate or waive its
right to receive fees, reimbursements or indemnification payments under this
Agreement arising prior to termination (but (a) if this Agreement is terminated
by the Holder or such purchaser or Landlord (or its assignee) with respect to
such Hotel, Manager shall not look to the Holder for payment of such fees,
reimbursements or indemnification payments and Manager’s right to receive such
fees, reimbursements or indemnification payments shall be subordinated to the
Holder’s rights and (b) if this Agreement is not terminated by the Holder or
such purchaser with respect to such Hotel, then such fees, reimbursements or
indemnification payments shall be payable by the Holder or such purchaser). 
Notwithstanding the foregoing, Manager shall in no event be obligated to perform
its duties hereunder without payment and/or reasonable assurance of payment of
such fees, reimbursements or indemnification payments.

 

23.02                 Non-Disturbance Agreement.  Notwithstanding Section 23.01,
Lessee agrees that, prior to obtaining any Hotel Mortgage or executing any
Lease, Lessee will use its commercially reasonable efforts to obtain from each
prospective Holder or Landlord (as applicable), a Non-Disturbance Agreement
pursuant to which Manager’s rights under this Agreement will not be disturbed as
a result of a default stemming from non-monetary factors which (i) relate to
Lessee and do not relate solely to the applicable Hotel, and (ii) are not
defaults by Manager under Section 19.01 of this Agreement.  If Lessee desires to
obtain a Hotel Mortgage or to execute a Lease, Manager, on written request from
Lessee, shall promptly identify those provisions in the proposed Hotel Mortgage
or Lease documents which fall within the categories described in clauses (i) and
(ii) above, and Manager shall otherwise assist in expediting the preparation of
an agreement between the prospective Holder and/or Landlord and Manager which
will implement the provisions of this Section 23.02.

 

ARTICLE XXIV
PROPRIETARY MARKS; INTELLECTUAL PROPERTY

 

24.01                 Proprietary Marks.  During the Term of this Agreement, the
name “Remington,” whether used alone or in connection with other another
word(s), and all proprietary marks (being all present and future trademarks,
trade names, symbols, logos, insignia, service marks, and the like) of Manager
or any one of its Manager Affiliate Entities, whether or not registered
(“Proprietary Marks”) shall in all events remain the exclusive property of
Manager and its Manager Affiliate Entities.  Lessee shall have no right to use
any Proprietary Mark, except during the term of this Agreement to have signage
installed using any Proprietary Mark in conformance with the specifications
provided by Manager.  Upon Termination, any use of a Proprietary Mark by Lessee
under this Agreement shall immediately cease.  Upon Termination, Manager shall
have the option to purchase, at their then book value, any items of the
applicable Hotel’s Inventories and Fixed Asset Supplies as may be marked with a
Proprietary Mark.  In the event Manager does not exercise such option, Lessee
agrees that it will use any such items not so purchased exclusively in
connection with the Hotel until they are consumed.

 

24.02                 Computer Software and Equipment.  All “Software” (meaning
all computer software and accompanying documentation, other than software which
is commercially

 

53

--------------------------------------------------------------------------------


 

available, which are used by Manager in connection with the property management
system, any reservation system and all future electronic systems developed by
Manager for use in the Hotel) is and shall remain the exclusive property of
Manager or any one of its Manager Affiliate Entities (or the licensor of such
Software, as the case may be), and Lessee shall have no right to use, or to
copy, any Software.  Upon Termination, Manager shall have the right to remove
from the Hotel, without compensation to Lessee, all Software, and any computer
equipment which is utilized as part of a centralized property management system
or is otherwise considered proprietary by Manager, excepting any software which
is owned by the applicable Franchisor; provided that Manager shall cooperate
with Lessee in the transition of the centralized management system to the new
manager, including in the change of any Software and computer equipment.  If any
of such computer equipment is owned by Lessee or Landlord, Manager shall
reimburse Lessee for previous expenditures made by Lessee for the purchase of
such equipment, subject to a reasonable allowance for depreciation.

 

24.03                 Intellectual Property.  All “Intellectual Property”
(meaning all Software and manuals, brochures and directives issued by Manager to
its employees at the Hotel regarding procedures and techniques to be used in
operating the Hotel) shall at all times be proprietary to Manager or its
Affiliates, and shall be the exclusive property of Manager or its Affiliates. 
Upon Termination, all Intellectual Property shall be removed from the Hotel by
Manager, without compensation to Lessee.

 

24.04                 Books and Records.  All Books and Records maintained with
respect to the Hotel, including guest records but excluding employee records,
shall be the sole property of Lessee but may be used by the Manager during the
Term in connection with its management and operation of the Hotel.

 

ARTICLE XXV
INDEMNIFICATION

 

25.01                 Manager Indemnity.  Manager shall indemnify and hold
Lessee (and Lessee’s agents, principals, shareholders, partners, members,
officers, directors, attorneys and employees) harmless from and against all
liabilities, losses, claims, damages, costs and expenses (including, but not
limited to, reasonable attorneys’ fees and expenses) which are not covered by
insurance proceeds that may be incurred by or asserted against any such party
and that arise from (a) the fraud, willful misconduct or gross negligence of
Manager; provided, however, that the act or omission of any employee of Manager
who is not an Executive Employee, which act or omission is willful or
constitutes fraud or gross negligence on the part of such employee, shall not
constitute fraud, gross negligence or willful misconduct on the part of Manager
unless Manager’s home office or regional staff, or an Executive Employee, acted
with gross negligence in employing, training, supervising or continuing the
employment of such employee; (b) the infringement by Manager on the intellectual
property rights of any third party; (c) any Excluded Employee Claims;
(d) knowing or reckless placing, discharge, leakage, use or storage of hazardous
materials on the Premises or in the Hotel by Manager during the Term of this
Agreement as set forth in Section 28.09C; or (e) the breach by Manager of any
provision of this Agreement, including, without limitation, any action taken by
Manager which is beyond the scope of Manager’s authority under this Agreement,
which is not cured within any applicable

 

54

--------------------------------------------------------------------------------


 

notice and cure periods.  Lessee shall promptly provide Manager with written
notice of any claim or suit brought against it by a third party which might
result in such indemnification.

 

25.02                 Lessee Indemnity.  Except with respect to matters for
which Manager is obligated to provide indemnification pursuant to
Section 25.01,  Lessee shall indemnify and hold Manager (and Manager’s agents,
principals, shareholders, partners, members, officers, directors, attorneys and
employees) harmless from and against all liabilities, losses, claims, damages,
costs and expenses (including, but not limited to, reasonable attorneys’ fees
and expenses) which are not covered by insurance proceeds and that may be
incurred by or asserted against such party and that arise from or in connection
with (a) the performance of Manager’s services under this Agreement; (b) the
condition or use of the Hotel, to the fullest extent permitted by law, including
without limitation, any injury to person(s) or damage to property or business by
reason of any cause whatsoever in or about the Hotel; (c) any Employee Related
Termination Costs, including any liability to which Manager is subjected
pursuant to the WARN Act in connection with the termination of this Agreement,
provided that Manager has provided notices in the form (other than any reference
to the time period) required by the WARN Act within five (5) business days of
Manager’s receipt of a notice of the termination of this Agreement (excluding
any termination of this Agreement which results from the commission of any
theft, embezzlement or other criminal misappropriation of funds of the Hotel or
from the Lessee or any fraud or felony by any Executive Employee that relates to
or materially affects the operation or reputation of the Hotel); (d) the
Employee Costs and Expenses as set forth in Article IX herein above; or (e) any
Employee Claims, but excluding any Excluded Employee Claims.  Manager shall
promptly provide Lessee with written Notice of any claim or suit brought against
it by a third party which might result in such indemnification.  THIS INDEMNITY
PROVISION IS INTENDED TO INDEMNIFY MANAGER (i) AGAINST THE CONSEQUENCES OF ITS
OWN NEGLIGENCE OR FAULT WHEN MANAGER IS SOLELY NEGLIGENT OR CONTRIBUTORILY,
PARTIALLY, JOINTLY, COMPARATIVELY OR CONCURRENTLY NEGLIGENT WITH LESSEE OR ANY
OTHER PERSON (BUT IS NOT GROSSLY NEGLIGENT, HAS NOT COMMITTED AN INTENTIONAL ACT
OR MADE INTENTIONAL OMISSION) AND (ii) AGAINST ANY LIABILITY OF MANAGER BASED ON
ANY APPLICABLE DOCTRINE OF STRICT LIABILITY.

 

25.03                 Indemnification Procedure.  Any party obligated to
indemnify the other party under this Agreement (the “Indemnifying Party”) shall
have the right, by Notice to the other party, to assume the defense of any claim
with respect to which the other party is entitled to indemnification hereunder. 
If the Indemnifying Party gives such notice, (i) such defense shall be conducted
by counsel selected by the Indemnifying Party and approved by the other party,
such approval not to be unreasonably withheld or delayed (provided, however,
that the other party’s approval shall not be required with respect to counsel
designated by the Indemnifying Party’s insurer); (ii) so long as the
Indemnifying Party is conducting such defense with reasonable diligence, the
Indemnifying Party shall have the right to control said defense and shall not be
required to pay the fees or disbursements of any counsel engaged by the other
party for services rendered after the Indemnifying Party has given the Notice
provided for above to the other party, except if there is a conflict of interest
between the parties with respect to such claim or defense; and (iii) the
Indemnifying Party shall have the right, without the consent of the other party,
to settle such claim, but only provided that such settlement involves only the
payment of money,

 

55

--------------------------------------------------------------------------------


 

the Indemnifying Party pays all amounts due in connection with or by reason of
such settlement and, as part thereof, the other party is unconditionally
released from all liability in respect of such claim.  The other party shall
have the right to participate in the defense of such claim being defended by the
Indemnifying Party at the expense of the other party, but the Indemnifying Party
shall have the right to control such defense (other than in the event of a
conflict of interest between the parties with respect to such claim or
defense).  In no event shall (i) the other party settle any claim without the
consent of the Indemnifying Party so long as the Indemnifying Party is
conducting the defense thereof in accordance with this Agreement; or (ii) if a
claim is covered by the Indemnifying Party’s liability insurance, take or omit
to take any action which would cause the insurer not to defend such claim or to
disclaim liability in respect thereof.

 

25.04                 Survival.  The provisions of this Article shall survive
the termination of this Agreement with respect to acts, omissions and
occurrences arising during the Term.

 

25.05                 No Successor Liability.  Notwithstanding anything herein
to the contrary, Manager shall not be liable as a successor employer or entity
for any actions Manager’s predecessors ( a “Predecessor Manager”) may have taken
in the employer-employee relationship with Manager’s current or former employees
or employees of Manager’s agents before the commencement of the term.

 

ARTICLE XXVI
NEW HOTELS

 

Lessee acknowledges and agrees that any Hotel owned or leased by Lessee or its
designees from any Affiliates of the Partnership (including the Landlords) from
and after the Effective Date may at the election of the parties to the Mutual
Exclusivity Agreement either be subject to the terms and provisions of this
Agreement effective upon execution of an addendum to this Agreement (the
“Addendum”) in the form of Exhibit “A” attached hereto, or pursuant to a
management agreement in form and substance substantially similar to the terms of
this Agreement with either Manager or an Affiliate of Manager (provided said
Affiliate constitutes an Eligible Independent Contractor); provided that there
does not then exist an uncured Event of Default by Manager under this Agreement
and the independent director approval requirements under the Mutual Exclusivity
Agreement have been satisfied.  Effective upon execution of said Addendum, all
terms and conditions of this Agreement shall be deemed amended to include and
apply to such Hotel(s) as provided in the Addendum.  Notwithstanding anything to
the contrary contained in this Agreement, a Lessee shall have no liability under
this Agreement unless and until Lessee is or hereafter becomes a New Lessee (as
that term is defined in a fully executed Addendum) with respect to a Hotel.

 

ARTICLE XXVII
GOVERNING; LAW VENUE

 

This Agreement and its interpretation, validity and performance shall be
governed by the laws of the State of Texas without regard to its conflicts of
laws principles.  In the event any court of law of appropriate judicial
authority shall hold or declare that the law of another jurisdiction is
applicable, this Agreement shall remain enforceable under

 

56

--------------------------------------------------------------------------------


 

the laws of the appropriate jurisdiction.  The parties hereto agree that venue
for any action in connection herewith shall be proper in Dallas County, Texas. 
Each party hereto consents to the jurisdiction of any local, state or federal
court situated in any of such locations and waives any objection which it may
have pertaining to improper venue or forum non conveniens to the conduct of any
proceeding in any such court.

 

ARTICLE XXVIII
MISCELLANEOUS

 

28.01                 Rights to Make Agreement.  Each party warrants, with
respect to itself, that neither the execution of this Agreement nor the
finalization of the transactions contemplated hereby shall violate any provision
of law or judgment, writ, injunction, order or decree of any court or
governmental authority having jurisdiction over it; result in or constitute a
breach or default under any indenture, contract, other commitment or restriction
to which it is a party or by which it is bound; or require any consent, vote or
approval which has not been given or taken.  Each party covenants that it has
and will continue to have throughout the term of this Agreement and any
extensions thereof, the full right to enter into this Agreement and perform its
obligations hereunder.

 

28.02                 Agency.  Manager’s limited agency established by this
Agreement is coupled with an interest and may not be terminated by Lessee until
the expiration of the Term of this Agreement except as otherwise provided in
this Agreement.

 

28.03                 Failure to Perform.  If Manager or Lessee at any time
fails to make any payments as specified or required hereunder or fails to
perform any other act required on its part to be made or performed hereunder
without limitation, then the other party after thirty (30) days’ written notice
to the defaulting party may (but shall not be obligated to) pay any such
delinquent amount or perform any such other act on the defaulting party’s part. 
Any sums thus paid and all costs and expenses incurred in connection with the
making of such payment or the proper performance of any such act, together with
interest thereon at the lesser of (i) the interest rate allowed by the
applicable usury laws or (ii) at the Prime Rate plus three percent (3%), from
the date that such payment is made or such costs and expenses incurred, shall
constitute a liquidated amount to be paid by the defaulting party under this
Agreement to the other party on demand.  For the purposes of this Section 28.03,
the term “Prime Rate” shall mean the “prime rate” as published in the “Money
Rates” section of The Wall Street Journal; however, if such rate is, at any time
during the Term of this Agreement, no longer so published, the term “Prime Rate”
shall mean the average of the prime interest rates which are announced, from
time to time, by the three (3) largest banks (by assets) headquartered in the
United States which publish a “prime rate”.

 

28.04                 Headings.  Headings of Articles and Sections are inserted
only for convenience and are in no way to be construed as a limitation on the
scope of the particular Articles or Sections to which they refer.

 

28.05                 Attorneys’ Fees and Costs.  If any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to

 

57

--------------------------------------------------------------------------------


 

reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.

 

28.06                 Entire Agreement.  This Agreement, together with other
writings signed by the parties expressly stated to be supplementary hereto and
together with any instruments to be executed and delivered pursuant to this
Agreement, constitutes the entire agreement between the parties and supersedes
all prior understandings and writings, and may be changed only by a writing
signed by the parties hereto.

 

28.07                 Consents.  Whenever the consent or approval of Lessee is
required under the terms of this Agreement, unless otherwise stated to the
contrary, such consent or approval may be granted or withheld by Lessee in its
reasonable discretion.

 

28.08                 Eligible Independent Contractor.  During the Term of this
Agreement, Manager shall at all times qualify as an “eligible independent
contractor” as defined in Section 856(d)(9) of the Code (“Eligible Independent
Contractor”).  To that end, during the Term of this Agreement, Manager agrees
that:

 

(a)         Manager shall not conduct wagering activities at any of the Hotels;

 

(b)         Manager shall not own, directly or indirectly (within the meaning of
Section 856(d)(5) of the Code), more than thirty-five percent (35%) of the
outstanding stock of AHT;

 

(c)          no more than thirty-five percent (35%) of the Manager’s partnership
interest (in its assets or net profits) shall be owned (within the meaning of
Section 856(d)(5) of the Code), directly or indirectly, by one or more persons
owning thirty-five percent (35%) (within the meaning of Section 856(d)(5) of the
Code) or more of the outstanding stock of AHT;

 

(d)         neither AHT, the Partnership, the Landlords, nor the Lessee, shall
derive any income from the Manager or any of its subsidiaries; and

 

(e)          Manager (or a person who is a “related person” within the meaning
of Section 856(d)(9)(F) of the Code (a “Related Person”) with respect to
Manager) shall be actively engaged in the trade or business of operating
“qualified lodging facilities” within the meaning of Section 856(d)(9)(D) of the
Code (defined below) for one or more persons who are not Related Persons with
respect to AHT or Lessee (“Unrelated Persons”).  For purposes of determining
whether the requirement of this paragraph (e) has been met, Manager shall be
treated as being “actively engaged” in such a trade or business if Manager
(i) derives at least 10% of both its profits and revenue from operating
“qualified lodging facilities” within the meaning of Section 856(d)(9)(D) of the
Code for Unrelated Persons or (ii) complies with any regulations or other
administrative guidance under Section 856(d)(9) of the Code that provide a “safe
harbor” rule with respect to the hotel management business with Unrelated
Persons that is necessary to qualify as an “eligible independent contractor”
within the meaning of such Code section.

 

58

--------------------------------------------------------------------------------


 

A “qualified lodging facility” is defined in Section 856(d)(9)(D) of the Code
and means a “Lodging Facility” (defined below), unless wagering activities are
conducted at or in connection with such facility by any person who is engaged in
the business of accepting wagers and who is fully authorized to engage in such
business at or in connection with such facility.  A “Lodging Facility” is a
hotel, motel or other establishment more than one-half of the dwelling units in
which are used on a transient basis, and includes customary amenities and
facilities operated as party of, or associated with, the lodging facility so
long as such amenities and facilities are customary for other properties of a
comparable size and class owned by other owners unrelated to AHT.

 

28.09                 Environmental Matters.

 

A.                                    For purposes of this Section 28.09,
“hazardous materials” means any substance or material containing one or more of
any of the following: “hazardous material,” “hazardous waste,” “hazardous
substance,” “regulated substance,” “petroleum,” “pollutant,” “contaminant,” or
“asbestos,” as such terms are defined in any applicable environmental law, in
such concentration(s) or amount(s) as may impose clean-up, removal, monitoring
or other responsibility under any applicable environmental law, or which may
present a significant risk of harm to guests, invitees or employees of the
Hotel.

 

B.                                    Regardless of whether or not a given
hazardous material is permitted on the Premises under applicable environmental
law, Manager shall only bring on the Premises such hazardous materials as are
needed in the normal course of business of the Hotel.

 

C.                                    In the event of the discovery of hazardous
materials (as such term may be defined in any applicable environmental law) on
the Premises or in the Hotel during the Term of this Agreement, Lessee shall
promptly remove, if required by applicable environmental law, such hazardous
materials, together with all contaminated soil and containers, and shall
otherwise remedy the problem in accordance with all environmental laws (except
to the extent knowingly or recklessly caused by Manager during the Term of this
Agreement, whereupon the responsibility to promptly remove and/or remedy the
environmental problem shall be that of Manager and at Manager’s sole cost and
expense).  All costs and expenses of the compliance with all environmental laws
shall be paid by Lessee from its own funds (except to the extent knowingly or
recklessly caused by Manager during the Term of this Agreement as set forth
herein above).

 

28.10                 Equity and Debt Offerings.  Neither Lessee nor Manager (as
an “issuing party”) shall make reference to the other party (the “non-issuing
party”) or any of its Affiliates in any prospectus, private placement
memorandum, offering circular or offering documentation related thereto
(collectively, referred to as the “Prospectus”), issued by the issuing party,
unless the non-issuing party has received a copy of all such references.  In no
event will the non-issuing party be deemed a sponsor of the offering described
in any such Prospectus, nor will it have any responsibility for the Prospectus,
and the Prospectus will so state.  The issuing party shall be

 

59

--------------------------------------------------------------------------------


 

entitled to include in the Prospectus an accurate summary of this Agreement but
shall not include any proprietary mark of the non-issuing party without prior
written consent of the non-issuing party.  The issuing party shall indemnify,
defend and hold the non-issuing party and its Affiliates (and their respective
directors, officers, shareholders, employees and agents) harmless from and
against all loss, costs, liability and damage (including attorneys’ fees and
expenses, and the cost of litigation), arising out of any Prospectus or the
offering described therein, except for any such losses, costs, liability and
damage arising from material misstatements or omissions in a Prospectus based on
information provided in writing by the non-issuing party expressly for inclusion
in the Prospectus.

 

28.11                 Estoppel Certificates.  Lessee and Manager will, at any
time and from time to time within fifteen (15) days of the request of the other
party or a Holder, or a Franchisor (if so permitted under the applicable
Franchise Agreement), or a Landlord (if so permitted under the applicable
Lease), execute, acknowledge, and deliver to the other party and such Holder,
Franchisor or Landlord, as applicable, a certificate certifying:

 

A.                                    That the Agreement is unmodified and in
full force and effect (or, if there have been modifications, that the same is in
full force and effect as modified and stating such modifications);

 

B.                                    The dates, if any, to which the
distributions of excess Working Capital have been paid;

 

C.                                    Whether there are any existing Event(s) of
Default or events which, with the passage of time, would become an Event of
Default, by the other party to the knowledge of the party making such
certification, and specifying the nature of such Event(s) of Default or defaults
or events which, with the passage of time, would become an Event of Default, if
any; and

 

D.                                    Such other matters as may be reasonably
requested.

 

Any such certificates may be relied upon by any party to whom the certificate is
directed.

 

28.12                 Confidentiality.  The Manager shall keep confidential all
non-public information obtained in connection with the services rendered under
this Agreement and shall not disclose any such information or use any such
information except in furtherance of its duties under this Agreement and as may
be required by any of its lenders or owners (provided said lenders and/or
owners, as applicable agree prior to disclosure to keep such information
confidential as set forth in this subparagraph 28.12), or as may be required by
applicable Legal Requirements or court order, or as may be required under any
Franchise Agreement, Hotel Mortgage, Lease or Ground Lease.

 

28.13                 Modification.  Any amendment, supplement or modification
of this Agreement must be in writing signed by both parties hereto.

 

60

--------------------------------------------------------------------------------


 

28.14                 Counterparts.  This Agreement may be executed in multiple
counterparts, each of which is an original and all of which collectively
constitute one instrument.

 

[Signature Pages to Follow]

 

61

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, as of the Effective Date.

 

 

LESSEE:

 

 

 

ASHFORD TRS CORPORATION, a Delaware corporation

 

 

 

 

By:

/s/ Deric Eubanks

 

 

Deric Eubanks

 

 

President

 

 

 

 

RI MANCHESTER TENANT CORPORATION, a Delaware corporation

 

 

 

 

By:

/s/ Deric Eubanks

 

 

Deric Eubanks

 

 

President

 

 

 

 

CY MANCHESTER TENANT CORPORATION, a Delaware corporation

 

 

 

 

By:

/s/ Deric Eubanks

 

 

Deric Eubanks

 

 

President

 

 

 

 

MANAGER:

 

 

 

 

REMINGTON LODGING & HOSPITALITY, LLC,

a Delaware limited liability company

 

 

 

 

By:

/s/ Monty J. Bennett

 

 

Monty J. Bennett

 

 

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Addendum to Consolidated, Amended and Restated Hotel Master Management Agreement

 

                   , 20

 

Remington Lodging & Hospitality, LLC
14185 Dallas Parkway, Suite 1150
Dallas, Texas  75254
Attn:  Mr. Monty Bennett

 

Re:                             Management of Hotel by Remington Lodging &
Hospitality, LLC as Manager

 

Dear Mr. Bennett:

 

Please refer to the Consolidated, Amended and Restated Hotel Master Management
Agreement, dated as of                , 2018 (the “Management Agreement”), among
Ashford TRS Corporation, a Delaware corporation, Ashford TRS VII Corporation, a
Delaware corporation, RI Manchester Tenant Corporation, a Delaware corporation,
CY Manchester Tenant Corporation, a Delaware corporation, PIM Highland TRS
Corporation, a Delaware corporation, and EC Tenant Corp., a Delaware corporation
(collectively, “Lessee”) and Remington Lodging & Hospitality, LLC, a Delaware
limited liability company, as Manager (“Remington”).  Capitalized terms
appearing but not defined herein shall have the meanings ascribed to such terms
in the Management Agreement.

 

Lessee, through its affiliate,                           , a                
(“New Lessee”), hereby appoints Remington to act as manager of the
                             property located at the location set forth on
Exhibit “A” attached to this Addendum (“Addendum”) and fully incorporated herein
by reference for all purposes (the “New Hotel”).

 

Accordingly, effective as of               , 20     (“Effective Date”), the
Management Agreement is amended and modified as follows:

 

1.                                      The New Hotel shall constitute a “Hotel”
under the Management Agreement.  New Lessee shall be a party to the Management
Agreement as a “Lessee” and agrees to be bound by all of the terms and
conditions of the Management Agreement as “Lessee” thereunder to the extent same
are applicable to the New Hotel. All other Lessees shall have no obligations
under the Management Agreement with respect to the New Hotel, and New Lessee
shall have no obligations under the Management Agreement with respect to any
other Hotel (other than the New Hotel).

 

2.                                      Remington’s retention by New Lessee as
the manager of the New Hotel from and after the Effective Date shall be subject
to the terms and conditions of the Management Agreement, as amended hereby, to
the same extent as if New Lessee were the “Lessee” thereunder.

 

Schedule 1-1

--------------------------------------------------------------------------------


 

3.                                      The following exhibits and schedules
attached to the Management Agreement are hereby supplemented with the
information on such exhibits as shown on the following exhibits attached hereto:

 

Exhibits:

 

Exhibit “A” - Hotel Information for New Hotel

 

Exhibit “B” - Description of Lease for New Hotel

 

Exhibit “B-1” — Legal Description for Site of New Hotel

 

Exhibit “C” — Description of Franchise Agreement and Franchisor for New Hotel

 

Exhibit “D” — Annual Operating Budget for the Hotel

 

Schedules:

 

Schedule 1 - Competitive Set of New Hotel

 

[Signature pages to follow]

 

2

--------------------------------------------------------------------------------


 

Please execute in the space provided for your signature below to evidence your
agreement to the contents of this Addendum.

 

 

Sincerely yours,

 

 

 

LESSEE:

 

 

 

ASHFORD TRS CORPORATION, a Delaware corporation

 

 

 

 

By:

 

 

 

Deric Eubanks

 

 

President

 

 

 

 

ASHFORD TRS VII CORPORATION, a Delaware corporation

 

 

 

 

By:

 

 

 

Deric Eubanks

 

 

President

 

 

 

 

RI MANCHESTER TENANT CORPORATION, a Delaware corporation

 

 

 

 

By:

 

 

 

Deric Eubanks

 

 

President

 

 

 

 

CY MANCHESTER TENANT CORPORATION, a Delaware corporation

 

 

 

 

By:

 

 

 

Deric Eubanks

 

 

President

 

3

--------------------------------------------------------------------------------


 

 

PIM HIGHLAND TRS CORPORATION, a Delaware corporation

 

 

 

 

By:

 

 

 

Deric Eubanks

 

 

President

 

 

 

 

EC TENANT CORP., a Delaware corporation

 

 

 

 

By:

 

 

 

Deric Eubanks

 

 

President

 

 

 

 

NEW LESSEE:

 

 

 

                                 , a

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

AGREED TO AND ACCEPTED

 

AS OF                    , 20   :

 

MANAGER:

 

REMINGTON LODGING & HOSPITALITY, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

Monty Bennett

 

 

CEO

 

 

5

--------------------------------------------------------------------------------